UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period :	August 1, 2016 — July 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Putnam RetirementReady 2060 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam Retirement Income Fund Lifestyle 1 Annual report 7 | 31 | 17 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 8 Your fund’s expenses 22 Terms and definitions 29 Other information for shareholders 30 Important notice regarding Putnam’s privacy policy 31 Trustee approval of management contract 32 Financial statements 37 Federal tax information 128 About the Trustees 129 Officers 131 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions (including, in the case of bonds, perceptions about the risk of default and expectations about changes in monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the funds’ portfolio holdings. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Default risk is generally higher for non-qualified mortgages. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. REITs are subject to the risk of economic downturns that have an adverse impact on real estate markets. Commodity-linked notes are subject to the same risks as commodities, such as weather, disease, political, tax and other regulatory developments, and other factors affecting the value of commodities. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the funds to achieve their targeted returns. In addition, under certain market conditions, the funds may accept greater volatility than would typically be the case, in order to seek their targeted return. There is no guarantee that the funds will provide adequate income at and through an investor’s retirement. You can lose money by investing in the funds. For the portion invested in the Putnam Government Money Market Fund, these risks also apply: Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. Message from the Trustees September 14, 2017 Dear Fellow Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and geopolitical risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce some changes to your fund’s Board of Trustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and Manoj P. Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. Performance history as of 7/31/17 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the table above do not reflect a sales charge of 4.00% for Putnam Retirement Income Fund Lifestyle 1 and 5.75% for all other funds; had they, returns would have been lower. See below and pages 8–21 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * With the exception of the Putnam RetirementReady 2050 Fund, 2055 Fund, and the 2060 Fund (inceptions: 5/2/05, 11/30/10, and 11/30/15, respectively), inception of class A shares of RetirementReady Funds is 11/1/04. This comparison shows performance of broad market indexes for the 12 months ended 7/31/17. See above and pages 8–21 for fund performance information. Index descriptions can be found on page 29–30. 2RetirementReady ® Funds Robert J. Kea, CFA Portfolio Manager Bob is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch, Co-Head of Global Asset Allocation; Robert J. Schoen, Chief Investment Officer, Global Asset Allocation; and Jason R. Vaillancourt, CFA, Co-Head of Global Asset Allocation. Bob, how did the funds perform for the 12 - month reporting period? Performance was positive for all the RetirementReady portfolios. The longer-dated funds, which have greater allocations to stocks, had greater returns than the shorter-dated funds, which have proportionately higher exposure to bonds and other fixed-income investments. All portfolios benefited from strong stock performance in the underlying funds, including absolute return strategies that also helped dampen volatility. U.S. stocks, as measured by the S&P 500 Index, returned 16.04%, and stocks of non-U.S. developed countries, as measured by the MSCI EAFE Index [ND], fared slightly better at 17.77%. By contrast, bond markets struggled throughout the period as investors preferred riskier assets. The Bloomberg Barclays U.S. Aggregate Bond Index was down 0.51% after longer-term bonds recovered somewhat from late 2016 lows. What was the investment environment like during the reporting period? Early in the period, leading up to the U.S. presidential election, stock markets settled into a mostly static range before selling off moderately over election uncertainty. Bond prices also declined prior to the election as economic data RetirementReady ® Funds 3 continued to improve and investors anticipated a Federal Reserve interest-rate increase by the end of the year. The victory of Donald Trump in November dramatically affected markets. Stocks rallied, especially in the United States, as investors anticipated that the Republican-led Congress and new administration would drive tax and regulatory reforms supportive of growth and earnings for businesses. At the same time, bond markets sold off significantly with added assumptions that Trump administration policies would bring inflationary pressures and potentially accelerate future interest-rate increases. In response, the U.S. dollar also strengthened through the end of 2016. From January through July2017, stock markets continued to perform well, particularly overseas, as concerns abated over issues such as emerging-market growth, election outcomes in Europe, and U.S. trade policy. U.S. companies reported strong earnings, although gross domestic product growth slowed in the first quarter and yields on longer-term bonds decreased as short-term rates continued to rise, causing flattening of the yield curve. In spite of a lack of legislative progress on health care and other administration priorities, investors continued to prefer riskier assets through the end of the reporting period. What is the philosophy behind the funds’ glide - path strategy? The glide path governs the way that the funds’ allocations shift over time as investors progress toward their target retirement date. Early in the glide path, as investors are saving for their retirement decades in advance, the glide path favors larger allocations to stocks in order to generate growth. While these larger equity positions can cause volatility of returns, the extended time horizon is intended to allow for recovery from periodic downturns and the chance to benefit from the expected long-term upward trajectory of equity markets. Stock allocations gradually diminish over time in favor of what we consider to be less volatile assets, such as bonds, in an effort to protect capital as investors approach retirement. As an investor advances through the glide path, we also allocate a growing percentage to our Putnam Absolute Return suite of funds. Our objective is to attempt to reduce market risk across all assets as an investor approaches retirement, while delivering a more diverse set of risks and returns at the portfolio level. What strategies for the underlying funds contributed or detracted from the funds’ absolute performance during the reporting period? Throughout the period, we kept the funds’ asset class allocations relatively close to neutral as we expected markets to perform generally in line with benchmark allocations to stocks, bonds, and other fixed-income securities. Within asset class allocations, performance was aided by a slight overweight to U.S. large-cap stocks, both of which performed well during the period. Our large-company stock selection, in the United States as well as in international developed and emerging markets, also contributed to positive results. Within the fixed-income portion of the portfolios, performance benefited from our decision to favor credit risk over interest-rate-sensitive securities, which experienced a selloff early in the period and were generally weak throughout. Finally, allocations to all four of the absolute return strategies provided strong results, in line with their goal of providing stable returns with less reliance on traditional market risks. What is your outlook for the coming months? To date, investors have been patient with the lack of progress on the stimulus and reform agenda in Washington. However, after a strong period for stocks, we believe that markets 4 RetirementReady ® Funds may not have as much momentum going forward, particularly in the United States. We expect that better opportunities may be found in other developed markets and among geographies that offer more attractive valuations. Domestically, stock selection will likely be increasingly important as stock price correlations continue to normalize, in our view. Although investor and consumer optimism have remained relatively strong recently, we believe that political tensions domestically and abroad have the potential to become disruptive to markets. With this political uncertainty in mind, we will keep a close eye on our asset allocations and look to take advantage of what we believe to be tactical opportunities as they present themselves. Although inflation has been lower than anticipated recently in the United States and abroad, overall fundamentals suggest that long-term drivers are present. The odds of another Fed rate increase this year have lessened, in our view, but a hike remains possible, especially if inflation readings change. Globally, we think more central banks may begin to seriously consider timetables for raising interest rates, something we will be watching closely in the coming months. Finally, we believe that our allocations to fixed income and Absolute Return within the portfolios will be key to helping provide diversification and stable returns. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. RetirementReady ® Funds5 Composition of the funds’ underlying investments Historically, each Putnam RetirementReady ® Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds as of July31, 2017. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and 700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (a full market cycle, which is generally at least three years but may potentially be significantly longer) regardless of market conditions or general market direction. Each fund seeks a return that exceeds that of U.S. Treasury bills by a targeted amount, plus a number of basis points specified in the fund’s name, on an annualized basis. For example, Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the return on U.S. Treasury bills. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Dynamic Asset Allocation Equity Fund The fund’s portfolio invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Growth Fund The fund’s portfolio invests mainly in equity securities (growth or value stocks or both) of U.S. and international companies of any size and is designed for investors seeking capital appreciation with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Balanced Fund The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking total return. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations based on market conditions. Putnam Dynamic Asset Allocation Conservative Fund The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. 6RetirementReady ® Funds Putnam Government Money Market Fund* The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests at least 99.5% of its total assets in cash, U.S. government securities, and repurchase agreements that are fully collateralized by U.S. government securities or cash. You can lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. Each RetirementReady Fund has a different target date indicating when the fund’s investors expect to retire and begin withdrawing assets from their account, typically at retirement. The funds are generally weighted more heavily toward more aggressive, higher-risk investments when the target date of the fund is far off, and more conservative, lower-risk investments when the target date of the fund is near. The principal value of the funds is not guaranteed at any time, including the target date. Allocations by fund as of 7/31/17 Underlying Putnam Fund Putnam Retirement- Ready 2060 Fund Putnam Retirement- Ready 2055 Fund Putnam Retirement- Ready 2050 Fund Putnam Retirement- Ready 2045 Fund Putnam Retirement- Ready 2040 Fund Putnam Retirement- Ready 2035 Fund Putnam Retirement- Ready 2030 Fund Putnam Retirement- Ready 2025 Fund Putnam Retirement- Ready 2020 Fund Putnam Retirement- Income Fund Lifestyle 1 Putnam Dynamic Asset Allocation Equity Fund 73.3% 71.2% 55.7% 37.4% 13.7% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Growth Fund 16.1% 18.1% 32.9% 50.3% 68.0% 60.7% 23.5% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Balanced Fund 0.0% 0.0% 0.0% 0.0% 1.9% 15.8% 42.9% 47.8% 19.7% 0.0% Putnam Dynamic Asset Allocation Conservative Fund 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 1.0% 8.5% 24.7% 34.0% Putnam Absolute Return 700 Fund ® 7.5% 7.4% 7.5% 7.5% 8.5% 11.1% 13.5% 13.1% 7.4% 0.0% Putnam Absolute Return 500 Fund ® 2.2% 2.2% 2.2% 2.2% 3.8% 5.2% 6.7% 11.7% 21.7% 30.2% Putnam Absolute Return 300 Fund ® 0.0% 0.0% 0.0% 0.0% 0.2% 1.7% 4.9% 9.0% 14.0% 20.9% Putnam Absolute Return 100 Fund ® 0.5% 0.7% 1.3% 2.2% 2.5% 2.8% 3.8% 5.0% 6.6% 9.0% Putnam Government Money Market Fund * 0.4% 0.4% 0.4% 0.4% 1.4% 2.7% 3.7% 4.9% 5.9% 5.9% Percentages are based on net assets as of 7/31/17. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. * Effective 9/1/16, Putnam Government Money Market Fund replaced Putnam Money Market Fund as an underlying fund. RetirementReady ® Funds 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/17 Class A Class B Class C Class M Class R Class R6 Class Y (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (9/1/16) (11/1/04) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value 2060 Fund * Life of fund 15.87% 9.21% 14.36% 10.36% 14.45% 14.45% 14.88% 10.86% 15.37% 16.37% 16.36% Annual average 9.24 5.43 8.38 6.09 8.44 8.44 8.68 6.38 8.96 9.52 9.51 1 year 15.19 8.57 14.23 9.23 14.32 13.32 14.48 10.48 14.83 15.43 15.41 2055 Fund † Life of fund 89.79 78.88 80.42 80.42 80.53 80.53 83.57 77.14 86.60 93.21 93.05 Annual average 10.09 9.11 9.26 9.26 9.26 9.26 9.54 8.96 9.81 10.38 10.37 5 years 74.29 64.27 67.74 65.74 67.70 67.70 69.89 63.94 71.97 76.55 76.40 Annual average 11.75 10.44 10.90 10.63 10.89 10.89 11.18 10.39 11.45 12.04 12.02 3 years 23.85 16.73 21.11 18.14 21.09 21.09 22.06 17.79 22.88 24.97 24.86 Annual average 7.39 5.29 6.59 5.71 6.59 6.59 6.87 5.61 7.11 7.71 7.68 1 year 15.08 8.47 14.17 9.17 14.11 13.11 14.49 10.49 14.68 15.45 15.36 2050 Fund ‡ Annual average (life of fund) 6.60% 6.08% 6.08% 6.08% 5.80% 5.80% 6.06% 5.75% 6.33% 6.87% 6.86% 10 years 61.54 52.25 52.09 52.09 49.88 49.88 53.69 48.32 57.52 65.77 65.54 Annual average 4.91 4.29 4.28 4.28 4.13 4.13 4.39 4.02 4.65 5.18 5.17 5 years 73.11 63.15 66.73 64.73 66.77 66.77 68.82 62.91 71.00 75.52 75.28 Annual average 11.60 10.29 10.77 10.50 10.77 10.77 11.04 10.25 11.33 11.91 11.88 3 years 23.45 16.35 20.79 17.79 20.76 20.76 21.70 17.45 22.62 24.57 24.40 Annual average 7.28 5.18 6.50 5.61 6.49 6.49 6.77 5.51 7.03 7.60 7.55 1 year 14.58 7.99 13.80 8.80 13.81 12.81 14.06 10.07 14.34 15.07 14.91 8 RetirementReady ® Funds Fund performance Total return for periods ended 7/31/17 cont. Class A Class B Class C Class M Class R Class R6 Class Y (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (9/1/16) (11/1/04) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value 2045 Fund Annual average (life of fund) 6.62% 6.12% 6.12% 6.12% 5.82% 5.82% 6.10% 5.80% 6.35% 6.89% 6.88% 10 years 60.84 51.59 51.47 51.47 49.27 49.27 53.22 47.86 56.87 65.08 64.93 Annual average 4.87 4.25 4.24 4.24 4.09 4.09 4.36 3.99 4.61 5.14 5.13 5 years 70.67 60.86 64.48 62.48 64.46 64.46 66.67 60.84 68.54 73.04 72.89 Annual average 11.28 9.97 10.46 10.19 10.46 10.46 10.76 9.97 11.00 11.59 11.57 3 years 23.00 15.93 20.30 17.30 20.31 20.31 21.33 17.09 22.09 24.11 24.00 Annual average 7.15 5.05 6.36 5.46 6.36 6.36 6.66 5.40 6.88 7.47 7.43 1 year 14.10 7.54 13.30 8.30 13.22 12.22 13.69 9.71 13.85 14.52 14.42 2040 Fund Annual average (life of fund) 6.50% 6.01% 6.00% 6.00% 5.71% 5.71% 5.97% 5.67% 6.24% 6.77% 6.77% 10 years 59.89 50.70 50.62 50.62 48.29 48.29 52.01 46.69 55.90 63.98 63.90 Annual average 4.81 4.19 4.18 4.18 4.02 4.02 4.28 3.91 4.54 5.07 5.06 5 years 66.93 57.33 60.78 58.78 60.70 60.70 62.76 57.07 64.81 69.12 69.03 Annual average 10.79 9.49 9.96 9.69 9.95 9.95 10.23 9.45 10.51 11.08 11.07 3 years 21.90 14.89 19.21 16.21 19.18 19.18 20.09 15.89 21.01 22.90 22.83 Annual average 6.82 4.74 6.03 5.13 6.02 6.02 6.29 5.04 6.56 7.11 7.10 1 year 13.13 6.63 12.25 7.25 12.26 11.26 12.56 8.62 12.85 13.47 13.40 2035 Fund Annual average (life of fund) 6.14% 5.65% 5.64% 5.64% 5.35% 5.35% 5.61% 5.31% 5.87% 6.41% 6.40% 10 years 55.39 46.46 46.32 46.32 44.11 44.11 47.77 42.59 51.56 59.43 59.23 Annual average 4.51 3.89 3.88 3.88 3.72 3.72 3.98 3.61 4.25 4.77 4.76 5 years 59.76 50.58 53.83 51.83 53.85 53.85 55.84 50.39 57.82 61.92 61.72 Annual average 9.82 8.53 9.00 8.71 9.00 9.00 9.28 8.50 9.55 10.12 10.09 3 years 19.95 13.05 17.30 14.30 17.28 17.28 18.15 14.02 19.09 20.95 20.80 Annual average 6.25 4.17 5.46 4.56 5.46 5.46 5.72 4.47 6.00 6.55 6.50 1 year 11.60 5.18 10.76 5.76 10.73 9.73 11.04 7.15 11.30 12.00 11.85 2030 Fund Annual average (life of fund) 5.65% 5.16% 5.16% 5.16% 4.86% 4.86% 5.12% 4.83% 5.39% 5.92% 5.91% 10 years 48.63 40.09 39.92 39.92 37.85 37.85 41.30 36.35 44.96 52.45 52.29 Annual average 4.04 3.43 3.42 3.42 3.26 3.26 3.52 3.15 3.78 4.31 4.30 5 years 50.43 41.78 44.90 42.90 44.94 44.94 46.74 41.61 48.65 52.44 52.28 Annual average 8.51 7.23 7.70 7.40 7.71 7.71 7.97 7.21 8.25 8.80 8.78 3 years 17.33 10.59 14.68 11.68 14.70 14.70 15.57 11.53 16.45 18.30 18.18 Annual average 5.47 3.41 4.67 3.75 4.68 4.68 4.94 3.70 5.21 5.76 5.72 1 year 9.61 3.31 8.76 3.76 8.81 7.81 9.07 5.26 9.39 10.00 9.88 RetirementReady ® Funds9 Fund performance Total return for periods ended 7/31/17 cont. Class A Class B Class C Class M Class R Class R6 Class Y (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (9/1/16) (11/1/04) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value 2025 Fund Annual average (life of fund) 5.04% 4.56% 4.55% 4.55% 4.26% 4.26% 4.52% 4.23% 4.78% 5.32% 5.31% 10 years 40.12 32.06 31.96 31.96 29.97 29.97 33.25 28.58 36.66 43.81 43.63 Annual average 3.43 2.82 2.81 2.81 2.66 2.66 2.91 2.55 3.17 3.70 3.69 5 years 40.39 32.31 35.26 33.26 35.26 35.26 36.94 32.15 38.63 42.33 42.16 Annual average 7.02 5.76 6.23 5.91 6.23 6.23 6.49 5.73 6.75 7.32 7.29 3 years 14.37 7.80 11.80 8.80 11.81 11.81 12.67 8.72 13.49 15.33 15.19 Annual average 4.58 2.53 3.79 2.85 3.79 3.79 4.06 2.83 4.31 4.87 4.83 1 year 7.60 1.41 6.81 1.81 6.84 5.84 7.11 3.36 7.39 8.03 7.90 2020 Fund Annual average (life of fund) 4.24% 3.76% 3.75% 3.75% 3.46% 3.46% 3.72% 3.43% 3.99% 4.51% 4.50% 10 years 31.80 24.22 24.13 24.13 22.25 22.25 25.31 20.92 28.52 35.19 35.09 Annual average 2.80 2.19 2.19 2.19 2.03 2.03 2.28 1.92 2.54 3.06 3.05 5 years 30.52 23.02 25.78 23.78 25.73 25.73 27.31 22.86 28.92 32.24 32.15 Annual average 5.47 4.23 4.69 4.36 4.69 4.69 4.95 4.20 5.21 5.75 5.73 3 years 11.40 4.99 8.92 5.92 8.89 8.89 9.73 5.89 10.59 12.33 12.25 Annual average 3.66 1.64 2.89 1.94 2.88 2.88 3.14 1.93 3.41 3.95 3.93 1 year 6.05 –0.05 5.24 0.24 5.25 4.25 5.51 1.82 5.79 6.39 6.32 Retirement Income Fund Lifestyle 1 Annual average (life of fund) 3.05% 2.72% 2.57% 2.57% 2.28% 2.28% 2.66% 2.39% 2.79% 3.31% 3.31% 10 years 28.78 23.63 21.25 21.25 19.49 19.49 24.32 20.27 25.57 32.13 32.00 Annual average 2.56 2.14 1.95 1.95 1.80 1.80 2.20 1.86 2.30 2.83 2.82 5 years 19.19 14.43 14.75 12.75 14.77 14.77 17.67 13.84 17.73 20.80 20.68 Annual average 3.57 2.73 2.79 2.43 2.79 2.79 3.31 2.63 3.32 3.85 3.83 3 years 8.34 4.01 5.85 2.85 5.89 5.89 7.45 3.96 7.54 9.23 9.12 Annual average 2.71 1.32 1.91 0.94 1.92 1.92 2.42 1.30 2.45 2.99 2.95 1 year 4.94 0.74 4.11 –0.89 4.09 3.09 4.62 1.22 4.70 5.27 5.17 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. The maximum sales charges for Retirement Income Fund Lifestyle 1 class A and M shares are 4.00% and 3.25%, respectively. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6 and Y shares have no initial sales charge or CDSC. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. For the funds with eight years of performance, class B share performance reflects conversion to class A shares after eight years. * The inception date of Putnam RetirementReady 2060 Fund is 11/30/15, for all share classesexcept class R6, which is on 9/1/16. † The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classesexcept class R6, which is on 9/1/16. ‡ The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classesexcept class R6, which is on 9/1/16. 10 RetirementReady ® Funds Comparative index returns For periods ended 7/31/17 Bloomberg Barclays U.S. S&P 500 Index Aggregate Bond Index Annual average (life of fund) (since 11/1/04) * 8.57% 4.16% Annual average (life of fund) (since 5/2/05) † 8.65 4.25 Life of fund 140.92 22.36 Annual average (since 11/30/10) ‡ 14.10 3.07 Life of fund 22.97 5.09 Annual average (since 11/30/15) ** 13.21 3.03 10 years 110.73 54.35 Annual average 7.74 4.44 5 years 99.22 10.52 Annual average 14.78 2.02 3 years 36.29 8.37 Annual average 10.87 2.71 1 year 16.04 –0.51 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Inception date of all the Putnam RetirementReady Funds with the exception of the 2050, 2055, and 2060 Fund. † Inception date of Putnam RetirementReady 2050 Fund. ‡ Inception date of Putnam RetirementReady 2055 Fund. ** Inception date of Putnam RetirementReady 2060 Fund. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $11,436 ($11,036 after contingent deferred sales charge) and $11,445 (contingent deferred sales charge no longer applies). A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,086. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $11,537, $11,637, and $11,636, respectively. See first page of performance section for Performance calculation method. RetirementReady ® Funds 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $18,042 and $18,053, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,714. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $18,660, $19,321, and $19,305, respectively. See first page of Performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,209 and $14,988, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,832. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $15,752, $16,577, and $16,554, respectively. See first page of Performance section for performance calculation method. 12 RetirementReady ® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,147 and $14,927, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,786. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $15,687, $16,508, and $16,493, respectively. See first page of Performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,062 and $14,829, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,669. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $15,590, $16,398, and $16,390, respectively. See first page of Performance section for performance calculation method. RetirementReady ® Funds 13 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,632 and $14,411, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,259. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $15,156, $15,943, and $15,923, respectively. See first page of Performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,992 and $13,785, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,635. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $14,496, $15,245, and $15,229, respectively. See first page of Performance section for performance calculation method. 14 RetirementReady ® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,196 and $12,997, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,858. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $13,666, $14,381, and $14,363, respectively. See first page of Performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,413 and $12,225, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,092. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $12,852, $13,519, and $13,509, respectively. See first page of Performance section for performance calculation method. RetirementReady ® Funds 15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,125 and $11,949, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $12,027. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $12,557, $13,213, and $13,200, respectively. See first page of Performance section for performance calculation method. Fund price and distribution information For the 12-month period ended 7/31/17 Distributions Class A Class B Class C Class M Class R Class R6 Class Y 2060 Fund Number 1 1 1 1 1 1 1 Income $0.088 $0.016 $0.042 $0.032 $0.055 $0.093 $0.101 Capital gains Long-term gains 0.104 0.104 0.104 0.104 0.104 0.104 0.104 Short-term gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $9.83 $10.43 $9.79 $9.79 $9.81 $10.17 $9.82 — $9.85 9/1/16 * — $9.86 — 7/31/17 11.11 11.79 11.05 11.03 11.08 11.48 11.10 11.15 11.14 16RetirementReady ® Funds Fund price and distribution information For the 12-month period ended 7/31/17 cont. Distributions Class A Class B Class C Class M Class R Class R6 Class Y 2055 Fund Number 1 1 1 1 1 1 1 Income $0.087 $0.008 $0.014 $0.038 $0.062 $0.095 $0.104 Capital gains Long-term gains 0.019 0.019 0.019 0.019 0.019 0.019 0.019 Short-term gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $10.46 $11.10 $10.37 $10.25 $10.44 $10.82 $10.42 — $10.53 9/1/16 * — $10.55 — 7/31/17 11.92 12.65 11.81 11.66 11.89 12.32 11.86 12.03 12.01 2050 Fund Number 1 — — 1 1 1 1 Income $0.114 — — $0.044 $0.070 $0.128 $0.140 Capital gains — Total — — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $17.05 $18.09 $16.81 $16.65 $17.20 $17.82 $16.86 — $17.14 9/1/16 * — $17.17 — 7/31/17 19.41 20.59 19.13 18.95 19.57 20.28 19.20 19.58 19.54 2045 Fund Number 1 — — 1 1 1 1 Income $0.105 — — $0.011 $0.053 $0.120 $0.135 Capital gains — Total — — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $18.91 $20.06 $17.22 $17.25 $18.35 $19.02 $19.41 — $22.61 9/1/16 * — $22.65 — 7/31/17 21.46 22.77 19.51 19.53 20.85 21.61 22.04 25.76 25.72 2040 Fund Number 1 — — — 1 1 1 Income $0.066 — — — $0.008 $0.081 $0.095 Capital gains — Total — — — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $20.58 $21.84 $19.02 $18.76 $19.35 $20.05 $21.23 — $24.13 9/1/16 * — $24.17 — 7/31/17 23.21 24.63 21.35 21.06 21.78 22.57 23.95 27.29 27.26 RetirementReady ® Funds 17 Fund price and distribution information For the 12-month period ended 7/31/17 cont. Distributions Class A Class B Class C Class M Class R Class R6 Class Y 2035 Fund Number 1 — 1 1 1 1 1 Income $0.154 — $0.006 $0.051 $0.103 $0.170 $0.184 Capital gains — Total — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $20.85 $22.12 $19.15 $19.08 $20.07 $20.80 $20.10 — $24.30 9/1/16 * — $24.34 — 7/31/17 23.10 24.51 21.21 21.12 22.23 23.04 22.26 27.03 26.98 2030 Fund Number 1 — 1 — 1 1 1 Income $0.146 — $0.007 — $0.087 $0.162 $0.174 Capital gains — Total — — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $20.68 $21.94 $19.64 $19.60 $20.06 $20.79 $19.64 — $23.65 9/1/16 * — $23.67 — 7/31/17 22.51 23.88 21.36 21.32 21.88 22.67 21.39 25.84 25.80 2025 Fund Number 1 1 1 1 1 1 1 Income $0.304 $0.150 $0.172 $0.235 $0.256 $0.321 $0.342 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $21.08 $22.37 $19.66 $19.62 $19.96 $20.68 $19.78 — $21.19 9/1/16 * — $21.20 — 7/31/17 22.36 23.72 20.84 20.78 21.13 21.90 20.97 22.55 22.50 2020 Fund Number 1 1 1 1 1 1 1 Income $0.193 $0.053 $0.064 $0.109 $0.138 $0.207 $0.212 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $18.55 $19.68 $17.85 $17.84 $18.21 $18.87 $17.88 — $20.79 9/1/16 * — $20.80 — 7/31/17 19.47 20.66 18.73 18.71 19.10 19.79 18.77 21.90 21.88 18RetirementReady ® Funds Fund price and distribution information For the 12-month period ended 7/31/17 cont. Distributions Class A Class B Class C Class M Class R Class R6 Class Y Retirement Income Fund Lifestyle 1 Number 12 1 1 8 8 11 12 Income $0.203 $0.143 $0.142 $0.162 $0.163 $0.249 $0.243 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $17.02 $17.73 $16.74 $16.79 $17.07 $17.64 $17.01 — $17.08 9/1/16 * — $17.08 — 7/31/17 17.65 18.39 17.28 17.33 17.69 18.28 17.64 17.71 17.71 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R6 shares. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 Class A Class B Class C Class M Class R Class R6 Class Y (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (9/1/16) (11/1/04) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value 2060 Fund * Life of fund 13.27% 6.75% 11.88% 7.88% 11.96% 11.96% 12.39% 8.45% 12.77% 13.76% 13.74% Annual average 8.19 4.21 7.35 4.91 7.40 7.40 7.65 5.26 7.89 8.48 8.47 1 year 17.01 10.28 16.13 11.13 16.22 15.22 16.39 12.32 16.64 17.37 17.35 2055 Fund † Life of fund 85.49% 74.83% 76.60% 76.60% 76.65% 76.65% 79.55% 73.27% 82.51% 88.87% 88.71% Annual average 9.84 8.86 9.02 9.02 9.03 9.03 9.30 8.71 9.57 10.14 10.13 5 years 72.11 62.21 65.89 63.89 66.00 66.00 67.90 62.02 70.12 74.56 74.40 Annual average 11.47 10.16 10.65 10.39 10.67 10.67 10.92 10.13 11.21 11.79 11.77 3 years 18.97 12.13 16.40 13.54 16.33 16.33 17.24 13.13 18.12 19.97 19.87 Annual average 5.96 3.89 5.19 4.33 5.17 5.17 5.44 4.20 5.71 6.26 6.23 1 year 16.83 10.12 16.01 11.01 16.08 15.08 16.34 12.26 16.53 17.32 17.21 2050 Fund ‡ Annual average (life of fund) 6.45% 5.94% 5.93% 5.93% 5.66% 5.66% 5.92% 5.61% 6.18% 6.72% 6.72% 10 years 51.47 42.76 42.60 42.60 40.53 40.53 44.08 39.04 47.73 55.35 55.30 Annual average 4.24 3.62 3.61 3.61 3.46 3.46 3.72 3.35 3.98 4.50 4.50 5 years 71.27 61.42 64.88 62.88 64.98 64.98 67.03 61.19 69.12 73.50 73.44 Annual average 11.36 10.05 10.52 10.25 10.53 10.53 10.81 10.02 11.08 11.65 11.64 3 years 18.69 11.86 16.05 13.05 16.04 16.04 16.91 12.82 17.82 19.66 19.62 Annual average 5.88 3.81 5.09 4.17 5.09 5.09 5.35 4.10 5.62 6.17 6.15 1 year 16.48 9.78 15.63 10.63 15.65 14.65 15.93 11.87 16.24 16.84 16.80 RetirementReady ® Funds 19 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 cont. Class A Class B Class C Class M Class R Class R6 Class Y (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (9/1/16) (11/1/04) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value 2045 Fund Annual average (life of fund) 6.48% 5.99% 5.98% 5.98% 5.69% 5.69% 5.96% 5.66% 6.22% 6.76% 6.75% 10 years 50.93 42.25 42.12 42.12 40.12 40.12 43.61 38.58 47.20 54.87 54.72 Annual average 4.20 3.59 3.58 3.58 3.43 3.43 3.69 3.32 3.94 4.47 4.46 5 years 69.13 59.40 62.86 60.86 62.91 62.91 64.98 59.21 66.99 71.42 71.26 Annual average 11.08 9.77 10.25 9.97 10.25 10.25 10.53 9.75 10.80 11.38 11.36 3 years 18.35 11.55 15.70 12.70 15.77 15.77 16.62 12.54 17.47 19.37 19.26 Annual average 5.78 3.71 4.98 4.07 5.00 5.00 5.26 4.02 5.51 6.08 6.05 1 year 15.87 9.21 15.05 10.05 15.09 14.09 15.39 11.35 15.65 16.29 16.18 2040 Fund Annual average (life of fund) 6.38% 5.88% 5.88% 5.88% 5.59% 5.59% 5.85% 5.55% 6.12% 6.65% 6.64% 10 years 50.61 41.95 41.88 41.88 39.72 39.72 43.22 38.21 46.85 54.45 54.36 Annual average 4.18 3.57 3.56 3.56 3.40 3.40 3.66 3.29 3.92 4.44 4.44 5 years 65.66 56.13 59.57 57.57 59.54 59.54 61.60 55.95 63.53 67.79 67.69 Annual average 10.62 9.32 9.80 9.52 9.79 9.79 10.08 9.29 10.34 10.91 10.89 3 years 17.42 10.67 14.80 11.80 14.84 14.84 15.69 11.64 16.58 18.38 18.31 Annual average 5.50 3.44 4.71 3.79 4.72 4.72 4.98 3.74 5.25 5.78 5.76 1 year 14.85 8.25 13.93 8.93 13.95 12.95 14.29 10.29 14.52 15.19 15.12 2035 Fund Annual average (life of fund) 6.03% 5.54% 5.53% 5.53% 5.24% 5.24% 5.50% 5.21% 5.76% 6.30% 6.29% 10 years 47.06 38.60 38.55 38.55 36.40 36.40 39.90 35.00 43.45 50.88 50.74 Annual average 3.93 3.32 3.31 3.31 3.15 3.15 3.41 3.05 3.67 4.20 4.19 5 years 58.94 49.80 53.20 51.20 53.10 53.10 55.10 49.67 57.01 61.11 60.96 Annual average 9.71 8.42 8.91 8.62 8.89 8.89 9.17 8.40 9.44 10.01 9.99 3 years 15.91 9.25 13.34 10.34 13.32 13.32 14.18 10.19 15.03 16.85 16.74 Annual average 5.04 2.99 4.26 3.34 4.26 4.26 4.52 3.29 4.78 5.33 5.29 1 year 13.09 6.58 12.28 7.28 12.25 11.25 12.56 8.62 12.83 13.47 13.36 2030 Fund Annual average (life of fund) 5.57% 5.08% 5.07% 5.07% 4.78% 4.78% 5.04% 4.75% 5.31% 5.84% 5.83% 10 years 41.49 33.35 33.22 33.22 31.22 31.22 34.53 29.82 38.00 45.09 44.99 Annual average 3.53 2.92 2.91 2.91 2.75 2.75 3.01 2.64 3.27 3.79 3.79 5 years 50.27 41.63 44.81 42.81 44.78 44.78 46.53 41.40 48.43 52.22 52.12 Annual average 8.49 7.21 7.69 7.39 7.68 7.68 7.94 7.17 8.22 8.77 8.75 3 years 13.88 7.33 11.40 8.40 11.36 11.36 12.17 8.25 13.06 14.82 14.75 Annual average 4.43 2.39 3.66 2.72 3.65 3.65 3.90 2.68 4.18 4.72 4.69 1 year 10.95 4.57 10.14 5.14 10.09 9.09 10.39 6.53 10.67 11.30 11.23 20 RetirementReady ® Funds Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 cont. Class A Class B Class C Class M Class R Class R6 Class Y (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (9/1/16) (11/1/04) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value 2025 Fund Annual average (life of fund) 4.98% 4.49% 4.49% 4.49% 4.20% 4.20% 4.46% 4.17% 4.72% 5.25% 5.25% 10 years 34.13 26.42 26.26 26.26 24.43 24.43 27.60 23.13 30.83 37.66 37.55 Annual average 2.98 2.37 2.36 2.36 2.21 2.21 2.47 2.10 2.72 3.25 3.24 5 years 40.72 32.62 35.60 33.60 35.50 35.52 37.21 32.41 38.94 42.61 42.50 Annual average 7.07 5.81 6.28 5.96 6.27 6.27 6.53 5.78 6.80 7.36 7.34 3 years 11.64 5.22 9.20 6.20 9.10 9.10 9.98 6.13 10.76 12.59 12.50 Annual average 3.74 1.71 2.98 2.03 2.95 2.95 3.22 2.00 3.46 4.03 4.00 1 year 8.67 2.42 7.93 2.93 7.85 6.85 8.16 4.38 8.40 9.05 8.96 2020 Fund Annual average (life of fund) 4.20% 3.71% 3.70% 3.70% 3.42% 3.42% 3.67% 3.38% 3.94% 4.46% 4.45% 10 years 27.00 19.70 19.56 19.56 17.81 17.81 20.75 16.53 23.85 30.24 30.15 Annual average 2.42 1.81 1.80 1.80 1.65 1.65 1.90 1.54 2.16 2.68 2.67 5 years 31.18 23.63 26.25 24.25 26.35 26.35 27.87 23.40 29.49 32.90 32.80 Annual average 5.58 4.33 5.77 4.44 4.79 4.79 5.04 4.29 5.31 5.85 5.84 3 years 9.30 3.01 6.78 3.78 6.87 6.87 7.62 3.85 8.48 10.18 10.10 Annual average 3.01 0.99 2.21 1.25 2.24 2.24 2.48 1.27 2.75 3.28 3.26 1 year 6.86 0.71 6.01 1.01 6.08 5.08 6.27 2.55 6.62 7.17 7.10 Retirement Income Fund Lifestyle 1 Annual average (life of fund) 3.01% 2.68% 2.53% 2.53% 2.25% 2.25% 2.62% 2.35% 2.75% 3.28% 3.27% 10 years 26.77 21.70 19.40 19.40 17.64 17.64 22.36 18.38 23.56 30.07 29.95 Annual average 2.40 1.98 1.79 1.79 1.64 1.64 2.04 1.70 2.14 2.66 2.65 5 years 19.85 15.05 15.44 13.44 15.46 15.46 18.31 14.46 18.31 21.45 21.34 Annual average 3.69 2.84 2.91 2.55 2.92 2.92 3.42 2.74 3.42 3.96 3.94 3 years 6.94 2.66 4.57 1.61 4.55 4.55 6.12 2.67 6.08 7.87 7.78 Annual average 2.26 0.88 1.50 0.53 1.49 1.49 2.00 0.88 1.99 2.56 2.53 1 year 5.47 1.26 4.70 –0.30 4.74 3.74 5.20 1.79 5.17 5.85 5.76 * The inception date of Putnam RetirementReady 2060 Fund is 11/30/15, for all share classesexcept class R6, which is on 9/1/16. † The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classesexcept class R6, which is on 9/1/16. ‡ The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classesexcept class R6, which is on 9/1/16. See the discussion following the fund performance tables on page 10 for information about the calculation of fund performance. RetirementReady ® Funds 21 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A † Class B † Class C † Class M † Class R † Class R6 ‡ Class Y † Putnam RetirementReady 2060 Fund Estimated net expenses for the fiscal year ended 7/31/16 * 1.04% 1.79% 1.79% 1.54% 1.29% 0.70% 0.79% Estimated total annual operating expenses for the fiscal year ended 7/31/16 122.81% 123.56% 123.56% 123.31% 123.06% 122.47% 122.56% Annualized expense ratio for the six-month period ended 7/31/17 # 0.41% 1.16% 1.16% 0.91% 0.66% 0.05% 0.16% Putnam RetirementReady 2055 Fund Estimated net expenses for the fiscal year ended 7/31/16 ** 1.12% 1.87% 1.87% 1.62% 1.37% 0.70% 0.87% Estimated total annual operating expenses for the fiscal year ended 7/31/16 2.46% 3.21% 3.21% 2.96% 2.71% 2.04% 2.21% Annualized expense ratio for the six-month period ended 7/31/17 # 0.44% 1.19% 1.19% 0.94% 0.69% 0.05% 0.19% Putnam RetirementReady 2050 Fund Estimated net expenses for the fiscal year ended 7/31/16 ** 1.13% 1.88% 1.88% 1.63% 1.38% 0.70% 0.88% Estimated total annual operating expenses for the fiscal year ended 7/31/16 1.45% 2.20% 2.20% 1.95% 1.70% 1.02% 1.20% Annualized expense ratio for the six-month period ended 7/31/17 # 0.38% 1.13% 1.13% 0.88% 0.63% 0.05% 0.13% Putnam RetirementReady 2045 Fund Estimated net expenses for the fiscal year ended 7/31/16 ** 1.13% 1.88% 1.88% 1.63% 1.38% 0.71% 0.88% Estimated total annual operating expenses for the fiscal year ended 7/31/16 1.43% 2.18% 2.18% 1.93% 1.68% 1.01% 1.18% Annualized expense ratio for the six-month period ended 7/31/17 # 0.40% 1.15% 1.15% 0.90% 0.65% 0.05% 0.15% Putnam RetirementReady 2040 Fund Estimated net expenses for the fiscal year ended 7/31/16 ** 1.15% 1.90% 1.90% 1.65% 1.40% 0.72% 0.90% Estimated total annual operating expenses for the fiscal year ended 7/31/16 1.31% 2.06% 2.06% 1.81% 1.56% 0.88% 1.06% Annualized expense ratio for the six-month period ended 7/31/17 # 0.35% 1.10% 1.10% 0.85% 0.60% 0.05% 0.10% 22 RetirementReady ® Funds Expense ratios cont. Class A † Class B † Class C † Class M † Class R † Class R6 ‡ Class Y † Putnam RetirementReady 2035 Fund Estimated net expenses for the fiscal year ended 7/31/16 ** 1.12% 1.87% 1.87% 1.62% 1.37% 0.71% 0.87% Estimated total annual operating expenses for the fiscal year ended 7/31/16 1.31% 2.06% 2.06% 1.81% 1.56% 0.90% 1.06% Annualized expense ratio for the six-month period ended 7/31/17 # 0.39% 1.14% 1.14% 0.89% 0.64% 0.05% 0.14% Putnam RetirementReady 2030 Fund Estimated net expenses for the fiscal year ended 7/31/16 ** 1.11% 1.86% 1.86% 1.61% 1.36% 0.68% 0.86% Estimated total annual operating expenses for the fiscal year ended 7/31/16 1.23% 1.98% 1.98% 1.73% 1.48% 0.80% 0.98% Annualized expense ratio for the six-month period ended 7/31/17 # 0.34% 1.09% 1.09% 0.84% 0.59% 0.05% 0.09% Putnam RetirementReady 2025 Fund Estimated net expenses for the fiscal year ended 7/31/16 ** 1.07% 1.82% 1.82% 1.57% 1.32% 0.66% 0.82% Estimated total annual operating expenses for the fiscal year ended 7/31/16 1.24% 1.99% 1.99% 1.74% 1.49% 0.83% 0.99% Annualized expense ratio for the six-month period ended 7/31/17 # 0.39% 1.14% 1.14% 0.89% 0.64% 0.05% 0.14% Putnam RetirementReady 2020 Fund Estimated net expenses for the fiscal year ended 7/31/16 ** 1.08% 1.83% 1.83% 1.58% 1.33% 0.65% 0.83% Estimated total annual operating expenses for the fiscal year ended 7/31/16 1.20% 1.95% 1.95% 1.70% 1.45% 0.77% 0.95% Annualized expense ratio for the six-month period ended 7/31/17 # 0.33% 1.08% 1.08% 0.83% 0.58% 0.05% 0.08% Putnam Retirement Income Fund Lifestyle 1 Estimated net expenses for the fiscal year ended 7/31/16 ** 1.03% 1.78% 1.78% 1.28% 1.28% 0.63% 0.78% Estimated total annual operating expenses for the fiscal year ended 7/31/16 1.25% 2.00% 2.00% 1.50% 1.50% 0.85% 1.00% Annualized expense ratio for the six-month period ended 7/31/17 # 0.36% 1.11% 1.11% 0.61% 0.61% 0.05% 0.11% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and differs from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. RetirementReady ® Funds 23 Expense ratios cont. Prospectus expense information also includes the impact of acquired fund fees and expense in which each fund invests (see table below), which are not included in financial highlights or annualized expense ratios. Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. Putnam RetirementReady 2060 Fund 0.65% Putnam RetirementReady 2055 Fund 0.65% Putnam RetirementReady 2050 Fund 0.65% Putnam RetirementReady 2045 Fund 0.66% Putnam RetirementReady 2040 Fund 0.67% Putnam RetirementReady 2035 Fund 0.66% Putnam RetirementReady 2030 Fund 0.63% Putnam RetirementReady 2025 Fund 0.61% Putnam RetirementReady 2020 Fund 0.60% Putnam Retirement Income Fund Lifestyle 1 0.58% * Reflects Putnam Management’s decision to contractually limit expenses through 11/30/26. ** Reflects Putnam Management’s decision to contractually limit expenses through 11/30/17. † Fiscal year ended 7/31/16 has been restated to reflect current fees resulting from a change to each fund’s other expenses, including a change to each fund’s investor servicing arrangements effective 9/1/16. ‡ Fiscal year ended 7/31/16 other expenses are based on expenses of class A shares for each fund’s last fiscal year, restated to reflect current fees for class A shares and adjusted to reflect the lower investor servicing fees applicable to class R6 shares. # For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Excludes the expense ratio of the underlying Putnam mutual funds. Includes a one-time adjustment to certain fund fees resulting in the following annualized decrease of: Putnam RetirementReady 2060 Fund N/A Putnam RetirementReady 2055 Fund 0.02% Putnam RetirementReady 2050 Fund 0.04% Putnam RetirementReady 2045 Fund 0.03% Putnam RetirementReady 2040 Fund 0.05% Putnam RetirementReady 2035 Fund 0.03% Putnam RetirementReady 2030 Fund 0.05% Putnam RetirementReady 2025 Fund 0.03% Putnam RetirementReady 2020 Fund 0.05% Putnam Retirement Income Fund Lifestyle 1 0.04% Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each fund from 2/1/17 to 7/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Putnam RetirementReady 2060 Fund Expenses paid per $1,000 *† $2.13 $6.00 $6.00 $4.71 $3.42 $0.26 $0.83 Ending value (after expenses) $1,092.40 $1,087.60 $1,087.80 $1,088.40 $1,090.40 $1,093.10 $1,093.20 Putnam RetirementReady 2055 Fund Expenses paid per $1,000 *† $2.28 $6.16 $6.16 $4.87 $3.58 $0.26 $0.99 Ending value (after expenses) $1,091.60 $1,087.50 $1,087.70 $1,088.80 $1,090.10 $1,093.60 $1,092.80 Putnam RetirementReady 2050 Fund Expenses paid per $1,000 *† $1.97 $5.84 $5.84 $4.55 $3.26 $0.26 $0.67 Ending value (after expenses) $1,089.20 $1,085.70 $1,085.30 $1,086.60 $1,087.80 $1,091.40 $1,090.40 24 RetirementReady ® Funds Expense ratios cont. Class A Class B Class C Class M Class R Class R6 Class Y Putnam RetirementReady 2045 Fund Expenses paid per $1,000 *† $2.07 $5.94 $5.94 $4.65 $3.36 $0.26 $0.78 Ending value (after expenses) $1,086.00 $1,082.10 $1,082.00 $1,084.80 $1,084.60 $1,088.30 $1,087.50 Putnam RetirementReady 2040 Fund Expenses paid per $1,000 *† $1.81 $5.66 $5.66 $4.38 $3.09 $0.26 $0.52 Ending value (after expenses) $1,081.00 $1,076.70 $1,076.70 $1,078.20 $1,079.30 $1,082.10 $1,082.20 Putnam RetirementReady 2035 Fund Expenses paid per $1,000 *† $2.00 $5.85 $5.84 $4.57 $3.29 $0.26 $0.72 Ending value (after expenses) $1,071.90 $1,068.00 $1,067.70 $1,069.30 $1,070.70 $1,073.90 $1,072.80 Putnam RetirementReady 2030 Fund Expenses paid per $1,000 *† $1.74 $5.56 $5.56 $4.29 $3.01 $0.26 $0.46 Ending value (after expenses) $1,060.80 $1,056.40 $1,057.00 $1,058.00 $1,059.40 $1,062.50 $1,061.70 Putnam RetirementReady 2025 Fund Expenses paid per $1,000 *† $1.98 $5.78 $5.78 $4.51 $3.25 $0.25 $0.71 Ending value (after expenses) $1,048.80 $1,045.10 $1,045.30 $1,046.00 $1,047.50 $1,050.80 $1,049.90 Putnam RetirementReady 2020 Fund Expenses paid per $1,000 *† $1.67 $5.45 $5.45 $4.19 $2.93 $0.25 $0.40 Ending value (after expenses) $1,039.50 $1,036.00 $1,035.40 $1,036.90 $1,038.20 $1,040.90 $1,040.90 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000 *† $1.81 $5.58 $5.58 $3.07 $3.07 $0.25 $0.55 Ending value (after expenses) $1,031.80 $1,027.30 $1,027.90 $1,030.00 $1,030.70 $1,033.30 $1,033.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days inthe year. RetirementReady ® Funds 25 Expense ratios cont. Estimate the expenses you paid To estimate the expenses you paid for the six months ended 7/31/17, use the following calculation method. To find the value of your investment on 2/1/17, call Putnam at 1-800-225-1581. 26 RetirementReady® Funds Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in each of the RetirementReady Funds with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Putnam RetirementReady 2060 Fund Expenses paid per $1,000 *† $2.06 $5.81 $5.81 $4.56 $3.31 $0.25 $0.80 Ending value (after expenses) $1,022.76 $1,019.04 $1,019.04 $1,020.28 $1,021.52 $1,024.55 $1,024.00 Putnam RetirementReady 2055 Fund Expenses paid per $1,000 *† $2.21 $5.96 $5.96 $4.71 $3.46 $0.25 $0.95 Ending value (after expenses) $1,022.61 $1,018.89 $1,018.89 $1,020.13 $1,021.37 $1,024.55 $1,023.85 Putnam RetirementReady 2050 Fund Expenses paid per $1,000 *† $1.91 $5.66 $5.66 $4.41 $3.16 $0.25 $0.65 Ending value (after expenses) $1,022.91 $1,019.19 $1,019.19 $1,020.43 $1,021.67 $1,024.55 $1,024.15 Putnam RetirementReady 2045 Fund Expenses paid per $1,000 *† $2.01 $5.76 $5.76 $4.51 $3.26 $0.25 $0.75 Ending value (after expenses) $1,022.81 $1,019.09 $1,019.09 $1,020.33 $1,021.57 $1,024.55 $1,024.05 Putnam RetirementReady 2040 Fund Expenses paid per $1,000 *† $1.76 $5.51 $5.51 $4.26 $3.01 $0.25 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.55 $1,024.30 Putnam RetirementReady 2035 Fund Expenses paid per $1,000 *† $1.96 $5.71 $5.71 $4.46 $3.21 $0.25 $0.70 Ending value (after expenses) $1,022.86 $1,019.14 $1,019.14 $1,020.38 $1,021.62 $1,024.55 $1,024.10 Putnam RetirementReady 2030 Fund Expenses paid per $1,000 *† $1.71 $5.46 $5.46 $4.21 $2.96 $0.25 $0.45 Ending value (after expenses) $1,023.11 $1,019.39 $1,019.39 $1,020.63 $1,021.87 $1,024.55 $1,024.35 Putnam RetirementReady 2025 Fund Expenses paid per $1,000 *† $1.96 $5.71 $5.71 $4.46 $3.21 $0.25 $0.70 Ending value (after expenses) $1,022.86 $1,019.14 $1,019.14 $1,020.38 $1,021.62 $1,024.55 $1,024.10 Putnam RetirementReady 2020 Fund Expenses paid per $1,000 *† $1.66 $5.41 $5.41 $4.16 $2.91 $0.25 $0.40 Ending value (after expenses) $1,023.16 $1,019.44 $1,019.44 $1,020.68 $1,021.92 $1,024.55 $1,024.40 RetirementReady ® Funds27 Compare expenses using the SEC’s method cont. Class A Class B Class C Class M Class R Class R6 Class Y Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000 *† $1.81 $5.56 $5.56 $3.06 $3.06 $0.25 $0.55 Ending value (after expenses) $1,023.01 $1,019.29 $1,019.29 $1,021.77 $1,021.77 $1,024.55 $1,024.25 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 28 RetirementReady ® Funds Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fundor through dividend and/ or capital gains reinvestment. They are not subject toan initial sales charge and may be subject toa CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (Europe, Australasia, Far East) (ND) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. RetirementReady ® Funds 29 Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2017, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The funds will file a complete schedule of their portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds’ Form N-Q on the SEC’s website at www.sec.gov. In addition, the funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2017, Putnam employees had approximately $501,000,000 and the Trustees had approximately $88,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 30RetirementReady ® Funds Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. RetirementReady ® Funds 31 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: •That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous 32 RetirementReady ® Funds years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under their management contracts, the underlying Putnam funds in which your fund invests have the benefit of breakpoints in their management fee schedules that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. Some of the underlying Putnam funds’ management contracts also provide for performance fees. The Trustees concluded that the fee schedules in effect for the underlying Putnam funds in which your fund invests represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, Putnam Management has agreed to reimburse all so-called “other expenses” of your fund (i.e., all expenses excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) through at least November 30, 2018 (and effective September 1, 2016, also excluding payments under the fund’s investor servicing contract through at least August 31, 2018). Putnam Management’s support for these expense reimbursement arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the following quintiles in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. RetirementReady ® Funds 33 Total expenses (quintile) Putnam RetirementReady 2060 Fund (“2060 Fund”) 3rd Putnam RetirementReady 2055 Fund (“2055 Fund”) 3rd Putnam RetirementReady 2050 Fund (“2050 Fund”) 4th Putnam RetirementReady 2045 Fund (“2045 Fund”) 4th Putnam RetirementReady 2040 Fund (“2040 Fund”) 4th Putnam RetirementReady 2035 Fund (“2035 Fund”) 4th Putnam RetirementReady 2030 Fund (“2030 Fund”) 3rd Putnam RetirementReady 2025 Fund (“2025 Fund”) 3rd Putnam RetirementReady 2020 Fund (“2020 Fund”) 3rd Putnam Retirement Income Fund Lifestyle 1 (“Lifestyle 1 Fund”) 3rd (Total expenses reflect the fees and expenses borne directly by the Putnam RetirementReady® Funds and the competitive funds included in the custom Lipper peer groups, as well as the underlying funds’ net fees and expenses, which the Putnam RetirementReady® Funds and the funds included in the custom Lipper peer groups bear indirectly.) In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of 34RetirementReady ® Funds the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of the Lifestyle 1 Fund, the Trustees considered that the fund’s class A shares net return was positive over the one-year, three-year, and five-year periods ended December 31, 2016. In the case of the 2055 Fund (which commenced operations on November 30, 2010 and had a track record of only sixty-one months), the Trustees considered that the fund’s class A share net return was positive and lagged the return of its internal benchmark over the one-year and three-year periods ended December 31, 2016. The Trustees noted that the 2055 Fund’s one-year return was significantly below the internal benchmark. In the case of the 2060 Fund (which commenced operations on November 30, 2015 and had a track record of only thirteen months), the Trustees considered that the fund’s class A share net return was positive and significantly lagged the return of its internal benchmark over the one-year period ended December 31, 2016. In the case of each of the other Putnam RetirementReady® Funds, the Trustees considered information about the fund’s total return and its performance relative to its internal benchmark for the one-year, three-year, and five-year periods ended December 31, 2016. Over the one-year period, each fund’s class A share net return was positive and lagged the return of its internal benchmark. The Trustees noted that the 2050 Fund’s one-year return was significantly below the internal benchmark. Over the three-year period, the class A share net return was positive for each fund; exceeded the internal benchmark return for the 2020 Fund, 2025 Fund, 2030 Fund, 2035 Fund, and 2040 Fund; and approximated the internal benchmark return for the 2045 Fund and 2050 Fund. Over the five-year period, each fund’s class A share net return was positive and exceeded the return of its internal benchmark. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) RetirementReady ® Funds35 The Trustees expressed concern about the significant underperformance relative to its internal benchmark for the 2050 Fund, the 2055 Fund, and the 2060 Fund over the one-year period ended December 31, 2016 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the funds’ underperformance over the one-year period was due in significant part to poor stock selection, particularly stock selection within U.S. large cap equity securities. The Trustees considered that Putnam Management remained confident in the funds’ portfolio managers. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance concerns that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on Putnam Management’s willingness to take appropriate measures to address fund performance issues and Putnam Management’s responsiveness to Trustee concerns about investment performance, the Trustees concluded that it continues to be advisable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. 36RetirementReady ® Funds Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. RetirementReady ® Funds 37 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady ® Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the Putnam RetirementReady Funds (Putnam RetirementReady 2060 Fund, Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam Retirement Income Fund Lifestyle 1) (collectively the “funds”) as of July 31, 2017, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of investments owned as of July 31, 2017 by correspondence with the transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 14, 2017 38 RetirementReady ® Funds The funds’ portfolios 7/31/17 Putnam RetirementReady 2060 Fund Shares Value Absolute Return Funds (10.1%) * Putnam Absolute Return 100 Fund Class P ††† 132 $1,338 Putnam Absolute Return 500 Fund Class P ††† 524 5,926 Putnam Absolute Return 700 Fund Class P ††† 1,676 20,282 Total Absolute Return Funds (cost $26,713) Asset Allocation Funds (89.5%) * Putnam Dynamic Asset Allocation Equity Fund Class P ††† 15,173 $199,978 Putnam Dynamic Asset Allocation Growth Fund Class P ††† 2,475 43,541 Total Asset Allocation Funds (cost $222,307) Fixed Income Funds (0.4%) * Putnam Government Money Market Fund Class G ††† 1,218 $1,218 Total Fixed Income Funds (cost $1,218) TOTAL INVESTMENTS Total Investments (cost $250,238) * Percentages indicated are based on net assets of $272,133. Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.3%) * Putnam Absolute Return 100 Fund Class P ††† 11,663 $118,144 Putnam Absolute Return 500 Fund Class P ††† 33,048 374,105 Putnam Absolute Return 700 Fund Class P ††† 105,848 1,280,764 Total Absolute Return Funds (cost $1,693,159) Asset Allocation Funds (89.3%) * Putnam Dynamic Asset Allocation Equity Fund Class P ††† 928,722 $12,240,553 Putnam Dynamic Asset Allocation Growth Fund Class P ††† 176,924 3,112,089 Total Asset Allocation Funds (cost $13,586,123) Fixed Income Funds (0.4%) * Putnam Government Money Market Fund Class G ††† 77,143 $77,143 Total Fixed Income Funds (cost $77,143) TOTAL INVESTMENTS Total Investments (cost $15,356,425) * Percentages indicated are based on net assets of $17,194,270. RetirementReady ® Funds 39 The funds’ portfolios 7/31/17 cont. Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.9%) * Putnam Absolute Return 100 Fund Class P ††† 70,659 $715,775 Putnam Absolute Return 500 Fund Class P ††† 107,828 1,220,613 Putnam Absolute Return 700 Fund Class P ††† 345,382 4,179,126 Total Absolute Return Funds (cost $5,837,811) Asset Allocation Funds (88.7%) * Putnam Dynamic Asset Allocation Equity Fund Class P ††† 2,373,083 $31,277,229 Putnam Dynamic Asset Allocation Growth Fund Class P ††† 1,049,306 18,457,298 Total Asset Allocation Funds (cost $43,522,419) Fixed Income Funds (0.5%) * Putnam Government Money Market Fund Class G ††† 253,175 $253,175 Total Fixed Income Funds (cost $253,175) TOTAL INVESTMENTS Total Investments (cost $49,613,405) * Percentages indicated are based on net assets of $56,074,328. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.8%) * Putnam Absolute Return 100 Fund Class P ††† 124,201 $1,258,156 Putnam Absolute Return 500 Fund Class P ††† 111,999 1,267,824 Putnam Absolute Return 700 Fund Class P ††† 358,744 4,340,797 Total Absolute Return Funds (cost $6,585,041) Asset Allocation Funds (87.8%) * Putnam Dynamic Asset Allocation Equity Fund Class P ††† 1,649,222 $21,736,752 Putnam Dynamic Asset Allocation Growth Fund Class P ††† 1,669,680 29,369,667 Total Asset Allocation Funds (cost $44,734,280) Fixed Income Funds (0.4%) * Putnam Government Money Market Fund Class G ††† 260,309 $260,309 Total Fixed Income Funds (cost $260,309) TOTAL INVESTMENTS Total Investments (cost $51,579,630) * Percentages indicated are based on net assets of $58,203,675. 40 RetirementReady ® Funds The funds’ portfolios 7/31/17 cont. Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (14.9%) * Putnam Absolute Return 100 Fund Class P ††† 345,872 $3,503,684 Putnam Absolute Return 300 Fund Class P ††† 27,946 279,738 Putnam Absolute Return 500 Fund Class P ††† 474,115 5,366,986 Putnam Absolute Return 700 Fund Class P ††† 996,493 12,057,563 Total Absolute Return Funds (cost $20,244,053) Asset Allocation Funds (83.7%) * Putnam Dynamic Asset Allocation Balanced Fund Class P ††† 177,358 $2,697,611 Putnam Dynamic Asset Allocation Equity Fund Class P ††† 1,477,859 19,478,181 Putnam Dynamic Asset Allocation Growth Fund Class P ††† 5,521,521 97,123,564 Total Asset Allocation Funds (cost $105,113,003) Fixed Income Funds (1.4%) * Putnam Government Money Market Fund Class G ††† 2,054,506 $2,054,506 Total Fixed Income Funds (cost $2,054,506) TOTAL INVESTMENTS Total Investments (cost $127,411,562) * Percentages indicated are based on net assets of $142,484,623. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (20.7%) * Putnam Absolute Return 100 Fund Class P ††† 285,579 $2,892,920 Putnam Absolute Return 300 Fund Class P ††† 175,123 1,752,987 Putnam Absolute Return 500 Fund Class P ††† 478,252 5,413,810 Putnam Absolute Return 700 Fund Class P ††† 959,201 11,606,344 Total Absolute Return Funds (cost $20,930,582) Asset Allocation Funds (76.7%) * Putnam Dynamic Asset Allocation Balanced Fund Class P ††† 1,087,191 $16,536,183 Putnam Dynamic Asset Allocation Growth Fund Class P ††† 3,627,060 63,799,989 Total Asset Allocation Funds (cost $72,133,887) Fixed Income Funds (2.7%) * Putnam Government Money Market Fund Class G ††† 2,847,562 $2,847,562 Total Fixed Income Funds (cost $2,847,562) TOTAL INVESTMENTS Total Investments (cost $95,912,031) * Percentages indicated are based on net assets of $104,795,087. RetirementReady ® Funds 41 The funds’ portfolios 7/31/17 cont. Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (28.9%) * Putnam Absolute Return 100 Fund Class P ††† 727,098 $7,365,503 Putnam Absolute Return 300 Fund Class P ††† 966,258 9,672,245 Putnam Absolute Return 500 Fund Class P ††† 1,156,140 13,087,505 Putnam Absolute Return 700 Fund Class P ††† 2,188,906 26,485,760 Total Absolute Return Funds (cost $54,333,061) Asset Allocation Funds (67.5%) * Putnam Dynamic Asset Allocation Balanced Fund Class P ††† 5,538,561 $84,241,519 Putnam Dynamic Asset Allocation Conservative Fund Class P ††† 182,304 1,954,297 Putnam Dynamic Asset Allocation Growth Fund Class P ††† 2,616,680 46,027,401 Total Asset Allocation Funds (cost $120,005,551) Fixed Income Funds (3.7%) * Putnam Government Money Market Fund Class G ††† 7,289,634 $7,289,634 Total Fixed Income Funds (cost $7,289,634) TOTAL INVESTMENTS Total Investments (cost $181,628,246) * Percentages indicated are based on net assets of $196,014,154. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (38.8%) * Putnam Absolute Return 100 Fund Class P ††† 524,802 $5,316,249 Putnam Absolute Return 300 Fund Class P ††† 964,708 9,656,729 Putnam Absolute Return 500 Fund Class P ††† 1,107,355 12,535,255 Putnam Absolute Return 700 Fund Class P ††† 1,164,931 14,095,671 Total Absolute Return Funds (cost $40,394,115) Asset Allocation Funds (56.3%) * Putnam Dynamic Asset Allocation Balanced Fund Class P ††† 3,370,581 $51,266,531 Putnam Dynamic Asset Allocation Conservative Fund Class P ††† 849,959 9,111,563 Total Asset Allocation Funds (cost $56,139,294) Fixed Income Funds (4.9%) * Putnam Government Money Market Fund Class G ††† 5,269,843 $5,269,843 Total Fixed Income Funds (cost $5,269,843) TOTAL INVESTMENTS Total Investments (cost $101,803,252) * Percentages indicated are based on net assets of $107,183,734. 42 RetirementReady ® Funds The funds’ portfolios 7/31/17 cont. Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (49.7%) * Putnam Absolute Return 100 Fund Class P ††† 1,295,338 $13,121,771 Putnam Absolute Return 300 Fund Class P ††† 2,790,703 27,934,935 Putnam Absolute Return 500 Fund Class P ††† 3,835,026 43,412,497 Putnam Absolute Return 700 Fund Class P ††† 1,228,848 14,869,057 Total Absolute Return Funds (cost $95,491,307) Asset Allocation Funds (44.4%) * Putnam Dynamic Asset Allocation Balanced Fund Class P ††† 2,591,650 $39,418,991 Putnam Dynamic Asset Allocation Conservative Fund Class P ††† 4,591,190 49,217,553 Total Asset Allocation Funds (cost $83,532,165) Fixed Income Funds (5.9%) * Putnam Government Money Market Fund Class G ††† 11,810,949 $11,810,949 Total Fixed Income Funds (cost $11,810,949) TOTAL INVESTMENTS Total Investments (cost $190,834,421) * Percentages indicated are based on net assets of $199,679,204. Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.0%) * Putnam Absolute Return 100 Fund Class P ††† 809,040 $8,195,573 Putnam Absolute Return 300 Fund Class P ††† 1,906,639 19,085,452 Putnam Absolute Return 500 Fund Class P ††† 2,431,865 27,528,717 Total Absolute Return Funds (cost $53,988,399) Asset Allocation Funds (34.2%) * Putnam Dynamic Asset Allocation Conservative Fund Class P ††† 2,911,938 $31,215,979 Total Asset Allocation Funds (cost $30,327,058) Fixed Income Funds (5.9%) * Putnam Government Money Market Fund Class G ††† 5,437,413 $5,437,413 Total Fixed Income Funds (cost $5,437,413) TOTAL INVESTMENTS Total Investments (cost $89,752,870) * Percentages indicated are based on net assets of $91,391,802. Notes to the fund’s portfolio Unless noted otherwise, the notes to the funds’ portfolios are for the close of each fund’s reporting period, which ran from August 1, 2016 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . ††† Affiliated Company (Note 6). RetirementReady ® Funds 43 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2060 Fund $272,283 $— $— $272,283 Putnam RetirementReady 2055 Fund 17,202,798 — — 17,202,798 Putnam RetirementReady 2050 Fund 56,103,216 — — 56,103,216 Putnam RetirementReady 2045 Fund 58,233,505 — — 58,233,505 Putnam RetirementReady 2040 Fund 142,561,833 — — 142,561,833 Putnam RetirementReady 2035 Fund 104,849,795 — — 104,849,795 Putnam RetirementReady 2030 Fund 196,123,864 — — 196,123,864 Putnam RetirementReady 2025 Fund 107,251,841 — — 107,251,841 Putnam RetirementReady 2020 Fund 199,785,753 — — 199,785,753 Putnam Retirement Income Fund Lifestyle 1 91,463,134 — — 91,463,134 The accompanying notes are an integral part of these financial statements. 44RetirementReady ® Funds Statement of assets and liabilities 7/31/17 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2060 Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $272,283 $17,202,798 $56,103,216 $58,233,505 $142,561,833 Receivable for income distributions from underlying Putnam Fund shares — 38 128 145 1,219 Receivable for shares of the fund sold 1,632 15,607 78,619 142,418 126,237 Receivable for investments sold — 25,507 66,520 17,481 117,048 Receivable from Manager (Note 2) 2,405 17,446 28,346 20,978 44,944 Total assets LIABILITIES Payable for shares of the fund repurchased — 25,507 66,529 132,340 123,139 Payable for investments purchased 1,633 15,738 79,415 28,198 127,459 Payable for investor servicing fees (Note 2) 68 5,442 17,650 18,575 43,595 Payable for distribution fees (Note 2) 81 2,993 10,561 10,761 27,553 Payable for reports to shareholders 2,234 3,341 4,107 4,392 4,802 Payable for auditing and tax fee 45 3,650 13,385 14,361 34,974 Payable for registration fee 49 9,590 9,126 809 2,884 Other accrued expenses 77 865 1,728 1,416 2,252 Total liabilities Net assets $58,203,675 REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $249,619 $15,742,727 $51,950,868 $57,194,198 $133,865,062 Undistributed net investment income (Distributions in excess of net investment income) (Note 1) — (31,392) (51,355) 177,917 81,033 Accumulated net realized gain (loss) on investments (Note 1) 469 (363,438) (2,314,996) (5,822,315) (6,611,743) Net unrealized appreciation of investments 22,045 1,846,373 6,489,811 6,653,875 15,150,271 Total — Representing net assets applicable to capital outstanding $58,203,675 (Continued on next page) RetirementReady ® Funds 45 Statement of assets and liabilities 7/31/17 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- COMPUTATION OF NET ASSET Ready Ready Ready Ready Ready VALUE AND OFFERING PRICE 2060 Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $76,877 $10,030,254 $43,087,745 $42,236,238 $119,020,975 Number of shares outstanding 6,921 841,795 2,219,351 1,967,754 5,128,812 Net asset value and redemption price $11.11 $11.92 $19.41 $21.46 $23.21 Offering price per class A share (100/94.25 of Class A net asset value) * $11.79 $12.65 $20.59 $22.77 $24.63 Computation of net asset value and offering price Class B Net Assets $14,037 $97,934 $469,815 $604,842 $734,865 Number of shares outstanding 1,270 8,291 24,565 31,003 34,419 Net asset value and offering price † $11.05 $11.81 $19.13 $19.51 $21.35 Computation of net asset value and offering price Class C Net Assets $52,391 $811,849 $868,013 $918,422 $984,864 Number of shares outstanding 4,752 69,633 45,815 47,018 46,759 Net asset value and offering price † $11.03 $11.66 $18.95 $19.53 $21.06 Computation of net asset value, offering price and redemption price Class M Net Assets $12,483 $78,559 $137,074 $124,283 $281,863 Number of shares outstanding 1,127 6,609 7,006 5,960 12,942 Net asset value and redemption price $11.08 $11.89 $19.57 $20.85 $21.78 Offering price per class M share (100/96.50 of Class M net asset value) * $11.48 $12.32 $20.28 $21.61 $22.57 Computation of net asset value, offering price and redemption price Class R Net Assets $12,526 $253,497 $731,163 $1,168,725 $1,672,850 Number of shares outstanding 1,129 21,369 38,072 53,019 69,846 Net asset value, offering price and redemption value $11.10 ‡ $11.86 $19.20 $22.04 $23.95 Computation of net asset value, offering price and redemption price Class R6 Net Assets $80,079 $3,338,749 $7,135,691 $7,354,514 $12,730,951 Number of shares outstanding 7,181 277,520 364,527 285,477 466,477 Net asset value, offering price and redemption value $11.15 $12.03 $19.58 $25.76 $27.29 Computation of net asset value, offering price and redemption price Class Y Net Assets $23,740 $2,583,428 $3,644,827 $5,796,651 $7,058,255 Number of shares outstanding 2,132 215,175 186,495 225,386 258,965 Net asset value, offering price and redemption value $11.14 $12.01 $19.54 $25.72 $27.26 Cost of investments (Note 1) $250,238 $15,356,425 $49,613,405 $51,579,630 $127,411,562 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. † Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. ‡ Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 46RetirementReady ® Funds Statement of assets and liabilities 7/31/17 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2035 Fund 2030 Fund 2025 Fund 2020 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $104,849,795 $196,123,864 $107,251,841 $199,785,753 $91,463,134 Receivable for income distributions from underlying Putnam Fund shares 2,011 5,213 3,162 6,986 3,372 Receivable for shares of the fund sold 97,776 23,000 46,728 34,153 133,946 Receivable for investments sold 185,109 83,194 55,800 95,601 29,783 Receivable from Manager (Note 2) 34,050 60,354 34,709 96,890 39,419 Total assets LIABILITIES Payable for shares of the fund repurchased 185,109 83,194 82,359 123,390 29,128 Payable for investments purchased 103,045 37,892 36,268 14,305 161,503 Payable for investor servicing fees (Note 2) 32,421 60,363 34,119 61,120 28,146 Payable for distribution fees (Note 2) 19,029 39,707 21,051 44,474 19,756 Payable for reports to shareholders 4,996 5,295 5,471 4,845 7,262 Payable for auditing and tax fee 25,096 48,289 26,780 48,189 22,701 Payable for registration fee 2,406 4,298 2,050 41,897 7,847 Other accrued expenses 1,552 2,433 408 1,959 1,509 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $105,702,984 $195,285,366 $120,998,922 $216,248,622 $94,386,879 Undistributed net investment income (Note 1) 250,560 1,076,679 978,082 1,693,566 7,777 Accumulated net realized loss on investments (Note 1) (10,096,221) (14,843,509) (20,241,859) (27,214,316) (4,713,118) Net unrealized appreciation of investments 8,937,764 14,495,618 5,448,589 8,951,332 1,710,264 Total — Representing net assets applicable to capital outstanding (Continued on next page) RetirementReady ® Funds 47 Statement of assets and liabilities 7/31/17 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement COMPUTATION OF NET ASSET Ready Ready Ready Ready Income Fund VALUE AND OFFERING PRICE 2035 Fund 2030 Fund 2025 Fund 2020 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $76,080,749 $169,765,717 $80,907,514 $186,299,277 $80,263,279 Number of shares outstanding 3,293,973 7,542,716 3,617,755 9,569,776 4,548,090 Net asset value and redemption price $23.10 $22.51 $22.36 $19.47 $17.65 Offering price per class A share (100/94.25 of Class A net asset value)* $24.51 $23.88 $23.72 $20.66 N/A Offering price per class A share (100/96.00 of Class A net asset value)** N/A N/A N/A N/A $18.39 Computation of net asset value and offering price Class B Net Assets $827,186 $1,298,921 $1,200,481 $1,105,586 $981,357 Number of shares outstanding 38,999 60,798 57,593 59,038 56,780 Net asset value and offering price † $21.21 $21.36 $20.84 $18.73 $17.28 Computation of net asset value and offering price Class C Net Assets $1,625,299 $1,544,162 $1,971,828 $2,063,383 $1,680,760 Number of shares outstanding 76,949 72,432 94,877 110,277 96,985 Net asset value and offering price † $21.12 $21.32 $20.78 $18.71 $17.33 Computation of net asset value, offering price and redemption price Class M Net Assets $528,687 $259,167 $262,175 $257,767 $505,588 Number of shares outstanding 23,783 11,844 12,406 13,495 28,576 Net asset value and redemption price $22.23 $21.88 $21.13 $19.10 $17.69 Offering price per class M share (100/96.50 of Class M net asset value)* $23.04 $22.67 $21.90 $19.79 N/A Offering price per class M share (100/96.75 of Class M net asset value)* N/A N/A N/A N/A $18.28 Computation of net asset value, offering price and redemption price Class R Net Assets $1,369,481 $2,543,311 $2,734,436 $4,442,464 $730,351 Number of shares outstanding 61,532 118,925 130,393 236,730 41,414 Net asset value, offering price and redemption value $22.26 $21.39 $20.97 $18.77 $17.64 Computation of net asset value, offering price and redemption price Class R6 Net Assets $15,358,746 $13,796,742 $11,071,798 $3,838,026 $3,711,266 Number of shares outstanding 568,282 534,020 491,020 175,273 209,592 Net asset value, offering price and redemption value $27.03 $25.84 $22.55 $21.90 $17.71 Computation of net asset value, offering price and redemption price Class Y Net Assets $9,004,939 $6,806,134 $9,035,502 $1,672,701 $3,519,201 Number of shares outstanding 333,709 263,753 401,504 76,447 198,703 Net asset value, offering price and redemption value $26.98 $25.80 $22.50 $21.88 $17.71 Cost of investments (Note 1) $95,912,031 $181,628,246 $101,803,252 $190,834,421 $89,752,870 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. † Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 48 RetirementReady ® Funds Statement of operations Year ended 7/31/17 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2060 Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund Income distributions from underlying Putnam Fund shares (Note 6) $1,421 $126,742 $428,122 $398,539 $741,342 EXPENSES Investor servicing fees (Note 2) 201 22,283 70,652 79,872 165,777 Distribution fees (Note 2) 695 27,883 110,332 115,700 291,077 Auditing and tax fees 3,265 12,744 29,542 31,160 64,383 Blue sky expense 74,063 86,034 83,487 87,496 88,257 Registration fees 280 9,207 7,862 915 2,989 Amortization of offering costs (Note 1) 36,777 — Other 3,494 7,236 10,829 10,725 13,874 Fees waived and reimbursed by Manager (Note 2) (117,879) (115,221) (131,720) (130,296) (169,503) Total expenses Net investment income Net realized gain (loss) on sale of underlying Putnam Fund shares (Notes 1 and 3) 1,144 13,428 (58,233) (78,164) 15,377 Capital gain distribution from underlying Putnam Fund shares (Note 6) 253 25,855 178,944 299,296 999,778 Net unrealized appreciation of underlying Putnam Fund shares during the period 22,393 1,823,233 6,438,553 6,627,659 14,927,748 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. RetirementReady ® Funds49 Statement of operations Year ended 7/31/17 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2035 Fund 2030 Fund 2025 Fund 2020 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 6) $599,954 $1,938,724 $1,379,537 $2,470,961 $1,259,648 EXPENSES Investor servicing fees (Note 2) 134,668 226,814 144,562 212,731 107,298 Distribution fees (Note 2) 200,862 419,712 225,357 455,591 211,229 Auditing and tax fees 49,298 87,384 52,854 84,784 44,966 Blue sky expense 87,545 88,246 87,912 88,708 90,547 Registration fees 2,511 4,403 2,155 40,283 2,325 Other 12,295 15,152 13,367 13,289 14,421 Fees waived and reimbursed by Manager (Note 2) (151,649) (195,185) (156,288) (227,064) (152,259) Total expenses Net investment income Net realized loss on sale of underlying Putnam Fund shares (Notes 1 and 3) (876,606) (1,357,708) (1,294,442) (1,975,938) (1,559,406) Capital gain distribution from underlying Putnam Fund shares (Note 6) 746,000 1,086,645 437,569 498,784 145,228 Net unrealized appreciation of underlying Putnam Fund shares during the period 10,150,391 15,495,629 7,136,667 10,357,533 4,435,994 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 50 RetirementReady® Funds Statement of changes in net assets For the period 11/30/15 Putnam RetirementReady 2060 Fund — (commencement of TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 operations) to 7/31/16 Operations Net investment income $525 $776 Net realized gain on sale of underlying Putnam Fund shares 1,397 1,393 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares 22,393 (348) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (270) (183) Class B (19) (178) Class C (129) (178) Class M (33) (180) Class R (57) (181) Class R6 (264) — Class Y (129) (185) From net realized long-term gain on investments Class A (320) (39) Class B (125) (38) Class C (319) (38) Class M (106) (38) Class R (106) (39) Class R6 (295) — Class Y (134) (39) Increase from capital share transactions (Note 4) 151,256 38,363 Total increase in net assets NET ASSETS Beginning of period (Note 5) 98,868 60,000 End of year The accompanying notes are an integral part of these financial statements. RetirementReady ® Funds 51 Statement of changes in net assets cont. Putnam RetirementReady 2055 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $76,576 $97,501 Net realized gain (loss) on sale of underlying Putnam Fund shares 39,283 (81,461) Net unrealized appreciation of underlying Putnam Fund shares 1,823,233 46,090 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (52,906) (82,110) Class B (63) (1,182) Class C (941) (8,364) Class M (224) (810) Class R (1,788) (4,456) Class R6 (19,883) — Class Y (21,327) (47,359) Net realized short-term gain on investments Class A — (29,524) Class B — (662) Class C — (4,512) Class M — (367) Class R — (1,863) Class Y — (15,854) From net realized long-term gain on investments Class A (11,554) (194,505) Class B (149) (4,360) Class C (1,278) (29,720) Class M (112) (2,414) Class R (548) (12,273) Class R6 (3,977) — Class Y (3,896) (104,449) Increase from capital share transactions (Note 4) 5,698,955 4,837,367 Total increase in net assets NET ASSETS Beginning of year 9,674,869 5,320,156 End of year Distributions in excess of net investment income, respectively, end of period $(31,392) $(10,836) The accompanying notes are an integral part of these financial statements. 52 RetirementReady® Funds Statement of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $247,138 $513,374 Net realized gain (loss) on sale of underlying Putnam Fund shares 120,711 (794,056) Net unrealized appreciation of underlying Putnam Fund shares 6,438,553 449,257 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (230,942) (481,818) Class B — (4,996) Class C — (8,914) Class M (368) (1,469) Class R (5,970) (18,532) Class R6 (37,994) — Class Y (23,221) (159,617) Increase from capital share transactions (Note 4) 10,106,705 13,608,421 Total increase in net assets NET ASSETS Beginning of year 39,459,716 26,358,066 End of year Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(51,355) $2 The accompanying notes are an integral part of these financial statements. RetirementReady ® Funds 53 Statement of changes in net assets cont. Putnam RetirementReady 2045 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $202,967 $575,026 Net realized gain (loss) on sale of underlying Putnam Fund shares 221,132 (813,242) Net unrealized appreciation of underlying Putnam Fund shares 6,627,659 464,933 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (197,906) (537,989) Class B — (7,817) Class C — (19,045) Class M (99) (2,774) Class R (4,487) (23,595) Class R6 (32,337) — Class Y (26,773) (133,310) Increase from capital share transactions (Note 4) 6,984,063 13,686,565 Total increase in net assets NET ASSETS Beginning of year 44,429,456 31,240,704 End of year Undistributed net investment income, respectively, end of period $177,917 $236,552 The accompanying notes are an integral part of these financial statements. 54 RetirementReady ® Funds Statement of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $284,488 $1,555,793 Net realized gain (loss) on sale of underlying Putnam Fund shares 1,015,155 (1,468,264) Net unrealized appreciation of underlying Putnam Fund shares 14,927,748 918,978 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (326,458) (1,550,709) Class B — (13,043) Class C — (15,916) Class M — (2,323) Class R (817) (28,033) Class R6 (31,012) — Class Y (23,573) (271,074) Increase from capital share transactions (Note 4) 24,884,607 37,476,158 Total increase in net assets NET ASSETS Beginning of year 101,754,485 65,152,918 End of year Undistributed net investment income, respectively, end of period $81,033 $178,405 The accompanying notes are an integral part of these financial statements. RetirementReady ® Funds 55 Statement of changes in net assets cont. Putnam RetirementReady 2035 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $264,424 $1,361,879 Net realized gain (loss) on sale of underlying Putnam Fund shares (130,606) 406,544 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares 10,150,391 (1,538,867) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (460,224) (1,168,249) Class B — (24,078) Class C (449) (31,226) Class M (1,204) (9,847) Class R (10,443) (37,160) Class R6 (82,853) — Class Y (49,994) (311,739) Increase from capital share transactions (Note 4) 20,759,347 18,259,919 Total increase in net assets NET ASSETS Beginning of year 74,356,698 57,449,522 End of year Undistributed net investment income, respectively, end of period $250,560 $591,303 The accompanying notes are an integral part of these financial statements. 56RetirementReady ® Funds Statement of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $1,292,198 $2,756,636 Net realized loss on sale of underlying Putnam Fund shares (271,063) (353,125) Net unrealized appreciation (depreciation) of underlying Putnam Fund shares 15,495,629 (1,344,277) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (999,363) (2,651,116) Class B — (27,155) Class C (575) (30,266) Class M — (5,964) Class R (12,490) (77,899) Class R6 (73,892) — Class Y (36,267) (388,255) Increase from capital share transactions (Note 4) 37,082,742 48,762,931 Total increase in net assets NET ASSETS Beginning of year 143,537,235 96,895,725 End of year Undistributed net investment income, respectively, end of period $1,076,679 $907,068 The accompanying notes are an integral part of these financial statements. RetirementReady ® Funds 57 Statement of changes in net assets cont. Putnam RetirementReady 2025 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $1,009,618 $1,823,192 Net realized gain (loss) on sale of underlying Putnam Fund shares (856,873) 1,792,682 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares 7,136,667 (3,477,940) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,009,141) (1,320,536) Class B (7,944) (20,683) Class C (17,223) (32,318) Class M (3,844) (4,489) Class R (32,413) (41,389) Class R6 (140,803) — Class Y (132,237) (344,940) Increase from capital share transactions (Note 4) 17,684,848 22,665,041 Total increase in net assets NET ASSETS Beginning of year 83,553,079 62,514,459 End of year Undistributed net investment income, respectively, end of period $978,082 $1,312,069 The accompanying notes are an integral part of these financial statements. 58RetirementReady ® Funds Statement of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $1,802,639 $3,015,854 Net realized loss on sale of underlying Putnam Fund shares (1,477,154) (627,370) Net unrealized appreciation (depreciation) of underlying Putnam Fund shares 10,357,533 (1,482,842) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,596,335) (2,728,022) Class B (3,396) (24,122) Class C (7,938) (43,632) Class M (1,249) (3,959) Class R (24,081) (78,835) Class R6 (32,967) — Class Y (12,828) (141,521) Increase from capital share transactions (Note 4) 51,517,763 55,795,570 Total increase in net assets NET ASSETS Beginning of year 139,157,217 85,476,096 End of year Undistributed net investment income, respectively, end of period $1,693,566 $1,569,721 The accompanying notes are an integral part of these financial statements. RetirementReady ® Funds 59 Statement of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $941,121 $2,097,103 Net realized gain (loss) on sale of underlying Putnam Fund shares (1,414,178) 162,920 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares 4,435,994 (1,959,755) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (810,027) (2,065,539) Class B (8,533) (35,285) Class C (15,091) (50,235) Class M (4,840) (17,081) Class R (12,229) (51,719) Class R6 (34,246) — Class Y (55,219) (233,704) Increase from capital share transactions (Note 4) 12,408,064 56,566,089 Total increase in net assets NET ASSETS Beginning of year 75,960,986 21,548,192 End of year Undistributed net investment income, respectively, end of period $7,777 $ 6,841 The accompanying notes are an integral part of these financial statements. 60RetirementReady ® Funds This page left blank intentionally. RetirementReady ® Funds 61 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2060 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from net From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment investment net realized gain Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ July 31, 2017­ $9.83­ .04­ 1.43­ 1.47­ (.09) (.10) $11.11­ 15.19­ $77­ .40­ .39­ 15­ July 31, 2016 ‡ 10.00­ .10­ (.05) .05­ (.18) (.04) 9.83­ * 23­ .17 * 1.02 * 4 * Class B­ July 31, 2017­ $9.79­ (.01) i 1.39­ 1.38­ (.02) (.10) $11.05­ 14.23­ $14­ 1.15­ (.14) i 15­ July 31, 2016 ‡ 10.00­ .10­ (.09) .01­ (.18) (.04) 9.79­ * 11­ .67 * 1.11 * 4 * Class C­ July 31, 2017­ $9.79­ (.02) i 1.40­ 1.38­ (.04) (.10) $11.03­ 14.32­ $52­ 1.15­ (.19) i 15­ July 31, 2016 ‡ 10.00­ .06­ (.05) .01­ (.18) (.04) 9.79­ * 22­ .67 * .61 * 4 * Class M­ July 31, 2017­ $9.81­ .01 ­ i 1.39­ 1.40­ (.03) (.10) $11.08­ 14.48­ $12­ .90­ .11 ­ i 15­ July 31, 2016 ‡ 10.00­ .12­ (.09) .03­ (.18) (.04) 9.81­ * 10­ .50 * 1.31 * 4 * Class R­ July 31, 2017­ $9.82­ .04 ­ i 1.40­ 1.44­ (.06) (.10) $11.10­ 14.83­ $13­ .65­ .36 ­ i 15­ July 31, 2016 ‡ 10.00­ .14­ (.10) .04­ (.18) (.04) 9.82­ * 10­ .33 * 1.47 * 4 * Class R6­ July 31, 2017 † $9.86­ .07­ 1.41­ 1.48­ (.09) (.10) $11.15­ * $80­ .05 * .69 * 15­ Class Y­ July 31, 2017­ $9.85­ .06­ 1.43­ 1.49­ (.10) (.10) $11.14­ 15.41­ $24­ .15­ .60­ 15­ July 31, 2016 ‡ 10.00­ .11­ (.03) .08­ (.19) (.04) 9.85­ * 23­ — * 1.20 * 4 * See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 62 RetirementReady ® Funds RetirementReady ® Funds63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from net From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment investment net realized gain Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ July 31, 2017­ $10.46­ .05­ 1.52­ 1.57­ (.09) (.02) $11.92­ 15.08­ $10,030­ .45­ .49­ 30­ July 31, 2016­ 11.60­ .15­ (.39) (.24) (.66) 10.46­ 4,783­ .25­ 1.41­ 38­ July 31, 2015­ 12.02­ .11­ .97­ 1.08­ (.61) (.89) 11.60­ 9.56­ 2,647­ .25­ .95­ 69­ g July 31, 2014­ 11.67­ .09­ 1.56­ 1.65­ (.33) (.97) 12.02­ 14.60­ 568­ .25­ .76­ 71­ g July 31, 2013­ 9.73­ .08­ 2.10­ 2.18­ (.18) (.06) 11.67­ 22.79­ 512­ .25­ .79­ 54­ g Class B­ July 31, 2017­ $10.37­ (.02) 1.49­ 1.47­ (.01) (.02) $11.81­ 14.17­ $98­ 1.20­ (.21) 30­ July 31, 2016­ 11.50­ .09­ (.40) (.16) (.66) 10.37­ 77­ 1.00­ .86­ 38­ July 31, 2015­ 11.93­ .06­ .93­ .99­ (.53) (.89) 11.50­ 8.81­ 81­ 1.00­ .54­ 69­ g July 31, 2014­ 11.62­ (.03) 1.58­ 1.55­ (.27) (.97) 11.93­ 13.67­ 55­ 1.00­ (.23) 71­ g July 31, 2013­ 9.72­ .01­ 2.09­ 2.10­ (.14) (.06) 11.62­ 21.85­ 28­ 1.00­ .12­ 54 ­ g Class C­ July 31, 2017­ $10.25­ (.02) 1.46­ 1.44­ (.01) (.02) $11.66­ 14.11­ $812­ 1.20­ (.19) 30­ July 31, 2016­ 11.38­ .07­ (.38) (.16) (.66) 10.25­ 655­ 1.00­ .71­ 38­ July 31, 2015­ 11.83­ .06­ .92­ .98­ (.54) (.89) 11.38­ 8.81­ 545­ 1.00­ .50­ 69­ g July 31, 2014­ 11.54­ (.04) 1.59­ 1.55­ (.29) (.97) 11.83­ 13.78­ 391­ 1.00­ (.35) 71 ­ g July 31, 2013­ 9.65­ — ­ e 2.07­ 2.07­ (.12) (.06) 11.54­ 21.72­ 74­ 1.00­ (.01) 54­ g Class M­ July 31, 2017­ $10.44­ — ­ e 1.51­ 1.51­ (.04) (.02) $11.89­ 14.49­ $79­ .95­ .03­ 30­ July 31, 2016­ 11.58­ .10­ (.39) (.19) (.66) 10.44­ 57­ .75­ .95­ 38­ July 31, 2015­ 11.98­ .09­ .94­ 1.03­ (.54) (.89) 11.58­ 9.05­ 64­ .75­ .79­ 69 ­ g July 31, 2014­ 11.65­ .02­ 1.57­ 1.59­ (.29) (.97) 11.98­ 14.02­ 30­ .75­ .18­ 71­ g July 31, 2013­ 9.72­ — ­ e 2.12­ 2.12­ (.13) (.06) 11.65­ 22.08­ 29­ .75­ .01­ 54­ g Class R­ July 31, 2017­ $10.42­ .06 ­ i 1.46­ 1.52­ (.06) (.02) $11.86­ 14.68­ $253­ .70­ .55­ i 30­ July 31, 2016­ 11.55­ .13­ (.39) (.21) (.66) 10.42­ 273­ .50­ 1.25­ 38­ July 31, 2015­ 11.98­ .20­ .85­ 1.05­ (.59) (.89) 11.55­ 9.34­ 253­ .50­ 1.65­ 69 ­ g July 31, 2014­ 11.65­ .03­ 1.59­ 1.62­ (.32) (.97) 11.98­ 14.35­ 282­ .50­ .21­ 71­ g July 31, 2013­ 9.72­ .05­ 2.10­ 2.15­ (.16) (.06) 11.65­ 22.39­ 52­ .50­ .42­ 54­ g Class R6­ July 31, 2017 † $10.55­ .11­ 1.49­ 1.60­ (.10) (.02) $12.03­ * $3,339­ .05 * .96 * 30­ Class Y­ July 31, 2017­ $10.53­ .08 ­ i 1.52­ 1.60­ (.10) (.02) $12.01­ 15.36­ $2,583­ .20­ .67­ i ­ 30­ July 31, 2016­ 11.66­ .17­ (.38) (.26) (.66) 10.53­ 3,831­ —­ 1.64­ 38­ July 31, 2015­ 12.06­ .17­ .95­ 1.12­ (.63) (.89) 11.66­ 9.89­ 1,730­ —­ 1.42­ 69 ­ g July 31, 2014­ 11.70­ .13­ 1.56­ 1.69­ (.36) (.97) 12.06­ 14.88­ 1,013­ —­ 1.13­ 71 ­ g July 31, 2013­ 9.76­ .11­ 2.09­ 2.20­ (.20) (.06) 11.70­ 22.98­ 578­ —­ 1.05­ 54­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 RetirementReady ® Funds RetirementReady ® Funds 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized From of net investment Net asset value, and unrealized Total from net Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A­ July 31, 2017­ $17.05­ .09­ 2.38­ 2.47­ (.11) $19.41­ 14.58­ $43,088­ .41­ .48­ 37­ July 31, 2016­ 17.69­ .25­ (.53) (.36) 17.05­ 29,339­ .25­ 1.54­ 41­ July 31, 2015­ 16.99­ .19­ 1.37­ 1.56­ (.86) 17.69­ 9.43­ 16,701­ .25­ 1.11­ 40­ g July 31, 2014­ 15.22­ .12­ 2.06­ 2.18­ (.41) 16.99­ 14.45­ 4,423­ .25­ .76­ 54 ­ g July 31, 2013­ 12.58­ .12­ 2.69­ 2.81­ (.17) 15.22­ 22.52­ 4,133­ .25­ .87­ 44 ­ g Class B­ July 31, 2017­ $16.81­ (.04) 2.36­ 2.32­ —­ —­ $19.13­ 13.80­ $470­ 1.16­ (.24) 37­ July 31, 2016­ 17.45­ .13­ (.54) (.23) 16.81­ 453­ 1.00­ .78­ 41­ July 31, 2015­ 16.76­ .10­ 1.32­ 1.42­ (.73) 17.45­ 8.65­ 334­ 1.00­ .61­ 40­ g July 31, 2014­ 15.05­ —­ e 2.03­ 2.03­ (.32) 16.76­ 13.57­ 284­ 1.00­ (.01) 54­ g July 31, 2013­ 12.45­ .01­ 2.66­ 2.67­ (.07) 15.05­ 21.54­ 197­ 1.00­ .06­ 44­ g Class C­ July 31, 2017­ $16.65­ (.05) 2.35­ 2.30­ —­ —­ $18.95­ 13.81­ $868­ 1.16­ (.27) 37­ July 31, 2016­ 17.29­ .14­ (.54) (.24) 16.65­ 664­ 1.00­ .85­ 41­ July 31, 2015­ 16.64­ .10­ 1.30­ 1.40­ (.75) 17.29­ 8.58­ 575­ 1.00­ .60­ 40­ g July 31, 2014­ 14.96­ .01­ 2.01­ 2.02­ (.34) 16.64­ 13.58­ 409­ 1.00­ .04­ 54­ g July 31, 2013­ 12.39­ — ­ e 2.66­ 2.66­ (.09) 14.96­ 21.60­ 210­ 1.00­ (.02) 44 ­ g Class M­ July 31, 2017­ $17.20­ .01­ 2.40­ 2.41­ (.04) $19.57­ 14.06­ $137­ .91­ .04­ 37­ July 31, 2016­ 17.84­ .16­ (.53) (.27) 17.20­ 124­ .75­ .96­ 41­ July 31, 2015­ 17.14­ .14­ 1.35­ 1.49­ (.79) 17.84­ 8.90­ 87­ .75­ .77­ 40 ­ g July 31, 2014­ 15.37­ .03­ 2.09­ 2.12­ (.35) 17.14­ 13.85­ 52­ .75­ .15­ 54­ g July 31, 2013­ 12.71­ .04­ 2.72­ 2.76­ (.10) 15.37­ 21.83­ 31­ .75­ .26­ 44­ g Class R­ July 31, 2017­ $16.86­ .12 i 2.29­ 2.41­ (.07) $19.20­ 14.34­ $731­ .66 .69 i ­ 37­ July 31, 2016­ 17.41­ .19­ (.51) (.23) 16.86­ 1,365­ .50­ 1.17­ 41­ July 31, 2015­ 16.72­ .20­ 1.31­ 1.51­ (.82) 17.41­ 9.22­ 3,088­ .50­ 1.16­ 40 ­ g July 31, 2014­ 15.00­ .07­ 2.03­ 2.10­ (.38) 16.72­ 14.13­ 2,553­ .50­ .43­ 54 ­ g July 31, 2013­ 12.41­ .07­ 2.66­ 2.73­ (.14) 15.00­ 22.19­ 2,123­ .50­ .53­ 44­ g Class R6­ July 31, 2017 † $17.17­ .16­ 2.38­ 2.54­ (.13) $19.58­ * $7,136­ .05 * .88 * 37­ Class Y­ July 31, 2017­ $17.14­ .09 i 2.45­ 2.54­ (.14) $19.54­ 14.91­ $3,645­ .16 .51 i ­ 37­ July 31, 2016­ 17.77­ .31­ (.56) (.38) 17.14­ 7,514­ —­ 1.88­ 41­ July 31, 2015­ 17.05­ .27­ 1.34­ 1.61­ (.89) 17.77­ 9.69­ 5,574­ —­ 1.54­ 40­ g July 31, 2014­ 15.27­ .18­ 2.05­ 2.23­ (.45) 17.05­ 14.73­ 4,450­ —­ 1.08­ 54 ­ g July 31, 2013­ 12.62­ .14­ 2.71­ 2.85­ (.20) 15.27­ 22.81­ 3,966­ —­ .97­ 44­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66RetirementReady ® Funds RetirementReady ® Funds 67 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized From of net investment Net asset value, and unrealized Total from net Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A­ July 31, 2017­ $18.91­ .07­ 2.59­ 2.66­ (.11) $21.46­ 14.10­ $42,236­ .42­ .35­ 37­ July 31, 2016­ 19.58­ .30­ (.55) (.42) 18.91­ 31,243­ .25­ 1.62­ 38­ July 31, 2015­ 18.86­ .25­ 1.43­ 1.68­ (.96) 19.58­ 9.14­ 20,065­ .25­ 1.30­ 38 ­ g July 31, 2014­ 16.77­ .15­ 2.19­ 2.34­ (.25) 18.86­ 14.01­ 9,373­ .25­ .84­ 55 ­ g July 31, 2013­ 14.14­ .14­ 2.87­ 3.01­ (.38) 16.77­ 21.70­ 7,036­ .25­ .90­ 42­ g Class B­ July 31, 2017­ $17.22­ (.07) 2.36­ 2.29­ —­ —­ $19.51­ 13.30­ $605­ 1.17­ (.41) 37­ July 31, 2016­ 17.89­ .14­ (.50) (.31) 17.22­ 547­ 1.00­ .86­ 38­ July 31, 2015­ 17.31­ .12­ 1.29­ 1.41­ (.83) 17.89­ 8.31­ 420­ 1.00­ .67­ 38 ­ g July 31, 2014­ 15.43­ .03­ 2.00­ 2.03­ (.15) 17.31­ 13.17­ 274­ 1.00­ .19­ 55 ­ g July 31, 2013­ 13.06­ .04­ 2.63­ 2.67­ (.30) 15.43­ 20.81­ 230­ 1.00­ .29­ 42 ­ g Class C­ July 31, 2017­ $17.25­ (.07) 2.35­ 2.28­ —­ —­ $19.53­ 13.22­ $918­ 1.17­ (.40) 37­ July 31, 2016­ 17.93­ .14­ (.49) (.33) 17.25­ 1,098­ 1.00­ .87­ 38­ July 31, 2015­ 17.38­ .11­ 1.31­ 1.42­ (.87) 17.93­ 8.33­ 864­ 1.00­ .59­ 38 ­ g July 31, 2014­ 15.51­ .01­ 2.02­ 2.03­ (.16) 17.38­ 13.12­ 401­ 1.00­ .07­ 55­ g July 31, 2013­ 13.16­ — ­ e 2.69­ 2.69­ (.34) 15.51­ 20.85­ 248­ 1.00­ .02­ 42 ­ g Class M­ July 31, 2017­ $18.35­ (.04) 2.55­ 2.51­ (.01) $20.85­ 13.69­ $124­ .92­ (.22) 37­ July 31, 2016­ 19.00­ .22­ (.55) (.32) 18.35­ 167­ .75­ 1.24­ 38­ July 31, 2015­ 18.36­ .17­ 1.37­ 1.54­ (.90) 19.00­ 8.56­ 161­ .75­ .89­ 38 ­ g July 31, 2014­ 16.34­ (.04) 2.23­ 2.19­ (.17) 18.36­ 13.43­ 128­ .75­ (.23) 55 ­ g July 31, 2013­ 13.81­ .06­ 2.81­ 2.87­ (.34) 16.34­ 21.10­ 21­ .75­ .38­ 42­ g Class R­ July 31, 2017­ $19.41­ .07 i 2.61­ 2.68­ (.05) $22.04­ 13.85­ $1,169­ .67­ .33 i 37­ July 31, 2016­ 20.00­ .25­ (.55) (.29) 19.41­ 1,573­ .50­ 1.35­ 38­ July 31, 2015­ 19.25­ .25­ 1.41­ 1.66­ (.91) 20.00­ 8.83­ 3,175­ .50­ 1.26­ 38­ g July 31, 2014­ 17.13­ .12­ 2.22­ 2.34­ (.22) 19.25­ 13.72­ 2,784­ .50­ .65­ 55­ g July 31, 2013­ 14.44­ .09­ 2.95­ 3.04­ (.35) 17.13­ 21.40­ 2,331­ .50­ .54­ 42­ g Class R6­ July 31, 2017 † $22.65­ .19 i 3.04­ 3.23­ (.12) $25.76­ * $7,355­ .05 * .77 * i 37­ Class Y­ July 31, 2017­ $22.61­ .10 i 3.15­ 3.25­ (.14) $25.72­ 14.42­ $5,797­ .17­ .43 i 37­ July 31, 2016­ 23.30­ .42­ (.66) (.45) 22.61­ 9,802­ —­ 1.95­ 38­ July 31, 2015­ 22.25­ .40­ 1.65­ 2.05­ (1.00) 23.30­ 9.41­ 6,556­ —­ 1.73­ 38­ g July 31, 2014­ 19.74­ .27­ 2.53­ 2.80­ (.29) 22.25­ 14.25­ 5,544­ —­ 1.25­ 55 ­ g July 31, 2013­ 16.57­ .19­ 3.40­ 3.59­ (.42) 19.74­ 22.04­ 4,939­ —­ 1.04­ 42­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 68 RetirementReady ® Funds RetirementReady ® Funds 69 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized From of net investment Net asset value, and unrealized Total from net Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A­ July 31, 2017­ $20.58­ .04­ 2.66­ 2.70­ (.07) $23.21­ 13.13­ $119,021­ .39­ .20­ 39­ July 31, 2016­ 21.26­ .38­ (.57) (.49) 20.58­ 84,164­ .25­ 1.90­ 48­ July 31, 2015­ 20.51­ .28­ 1.46­ 1.74­ (.99) 21.26­ 8.65­ 49,628­ .25­ 1.34­ 51­ g July 31, 2014­ 18.34­ .21­ 2.24­ 2.45­ (.28) 20.51­ 13.42­ 12,384­ .25­ 1.04­ 47­ g July 31, 2013­ 15.48­ .16­ 3.01­ 3.17­ (.31) 18.34­ 20.74­ 10,268­ .25­ .94­ 40 ­ g Class B­ July 31, 2017­ $19.02­ (.11) 2.44­ 2.33­ —­ —­ $21.35­ 12.25­ $735­ 1.14­ (.56) 39­ July 31, 2016­ 19.69­ .23­ (.55) (.35) 19.02­ 764­ 1.00­ 1.23­ 48­ July 31, 2015­ 19.01­ .16­ 1.32­ 1.48­ (.80) 19.69­ 7.92­ 666­ 1.00­ .82­ 51 ­ g July 31, 2014­ 17.04­ .07­ 2.06­ 2.13­ (.16) 19.01­ 12.52­ 698­ 1.00­ .40­ 47­ g July 31, 2013­ 14.42­ .03­ 2.81­ 2.84­ (.22) 17.04­ 19.87­ 694­ 1.00­ .16­ 40­ g Class C­ July 31, 2017­ $18.76­ (.11) 2.41­ 2.30­ —­ —­ $21.06­ 12.26­ $985­ 1.14­ (.54) 39­ July 31, 2016­ 19.44­ .22­ (.55) (.35) 18.76­ 826­ 1.00­ 1.20­ 48­ July 31, 2015­ 18.83­ .15­ 1.31­ 1.46­ (.85) 19.44­ 7.91­ 805­ 1.00­ .78­ 51­ g July 31, 2014­ 16.92­ .04­ 2.08­ 2.12­ (.21) 18.83­ 12.55­ 632­ 1.00­ .23­ 47­ g July 31, 2013­ 14.33­ .02­ 2.79­ 2.81­ (.22) 16.92­ 19.80­ 279­ 1.00­ .15­ 40 ­ g Class M­ July 31, 2017­ $19.35­ (.07) 2.50­ 2.43­ —­ —­ $21.78­ 12.56­ $282­ .89­ (.34) 39­ July 31, 2016­ 20.02­ .21­ (.49) (.39) 19.35­ 160­ .75­ 1.10­ 48­ July 31, 2015­ 19.37­ .22­ 1.33­ 1.55­ (.90) 20.02­ 8.16­ 114­ .75­ 1.11­ 51­ g July 31, 2014­ 17.36­ .09­ 2.13­ 2.22­ (.21) 19.37­ 12.84­ 78­ .75­ .50­ 47­ g July 31, 2013­ 14.71­ .07­ 2.85­ 2.92­ (.27) 17.36­ 20.11­ 50­ .75­ .45­ 40­ g Class R­ July 31, 2017­ $21.23­ .01 i 2.72­ 2.73­ (.01) $23.95­ 12.85­ $1,673­ .64­ .08 i 39­ July 31, 2016­ 21.80­ .28­ (.54) (.31) 21.23­ 2,034­ .50­ 1.38­ 48­ July 31, 2015­ 20.98­ .29­ 1.45­ 1.74­ (.92) 21.80­ 8.45­ 4,726­ .50­ 1.35­ 51­ g July 31, 2014­ 18.76­ .16­ 2.30­ 2.46­ (.24) 20.98­ 13.13­ 3,894­ .50­ .79­ 47­ g July 31, 2013­ 15.84­ .11­ 3.08­ 3.19­ (.27) 18.76­ 20.39­ 3,362­ .50­ .66­ 40­ g Class R6­ July 31, 2017 † $24.17­ .14­ 3.06­ 3.20­ (.08) $27.29­ * $12,731­ .05 * .56 * 39­ Class Y­ July 31, 2017­ $24.13­ .08 i 3.15­ 3.23­ (.10) $27.26­ 13.40­ $7,058­ .14­ .33 i 39­ July 31, 2016­ 24.82­ .52­ (.69) (.52) 24.13­ 13,806­ —­ 2.23­ 48­ July 31, 2015­ 23.75­ .44­ 1.65­ 2.09­ (1.02) 24.82­ 8.96­ 9,215­ —­ 1.79­ 51 ­ g July 31, 2014­ 21.18­ .32­ 2.58­ 2.90­ (.33) 23.75­ 13.74­ 7,284­ —­ 1.40­ 47­ g July 31, 2013­ 17.83­ .20­ 3.49­ 3.69­ (.34) 21.18­ 20.99­ 6,259­ —­ 1.00­ 40­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 70RetirementReady ® Funds RetirementReady ® Funds 71 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized From of net investment Net asset value, and unrealized Total from net Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A­ July 31, 2017­ $20.85­ .06­ 2.34­ 2.40­ (.15) $23.10­ 11.60­ $76,081­ .41­ .25­ 37­ July 31, 2016­ 21.53­ .45­ (.59) (.54) 20.85­ 51,869­ .25­ 2.20­ 38­ July 31, 2015­ 20.66­ .31­ 1.33­ 1.64­ (.77) 21.53­ 8.07­ 37,097­ .25­ 1.45­ 31­ g July 31, 2014­ 18.55­ .24­ 2.03­ 2.27­ (.16) 20.66­ 12.25­ 17,699­ .25­ 1.21­ 45­ g July 31, 2013­ 15.83­ .17­ 2.76­ 2.93­ (.21) 18.55­ 18.66­ 13,868­ .25­ 1.00­ 40­ g Class B­ July 31, 2017­ $19.15­ (.10) 2.16­ 2.06­ —­ —­ $21.21­ 10.76­ $827­ 1.16­ (.49) 37­ July 31, 2016­ 19.81­ .28­ (.55) (.39) 19.15­ 1,167­ 1.00­ 1.49­ 38­ July 31, 2015­ 19.07­ .19­ 1.18­ 1.37­ (.63) 19.81­ 7.28­ 1,235­ 1.00­ .95­ 31­ g July 31, 2014­ 17.17­ .10­ 1.85­ 1.95­ (.05) 19.07­ 11.39­ 1,061­ 1.00­ .55­ 45­ g July 31, 2013­ 14.68­ .02­ 2.57­ 2.59­ (.10) 17.17­ 17.73­ 864­ 1.00­ .11­ 40 ­ g Class C­ July 31, 2017­ $19.08­ (.10) 2.15­ 2.05­ (.01) $21.12­ 10.73­ $1,625­ 1.16­ (.50) 37­ July 31, 2016­ 19.78­ .26­ (.53) (.43) 19.08­ 1,549­ 1.00­ 1.40­ 38­ July 31, 2015­ 19.08­ .18­ 1.19­ 1.37­ (.67) 19.78­ 7.30­ 1,147­ 1.00­ .91­ 31 ­ g July 31, 2014­ 17.17­ .09­ 1.87­ 1.96­ (.05) 19.08­ 11.44­ 655­ 1.00­ .51­ 45­ g July 31, 2013­ 14.70­ .02­ 2.57­ 2.59­ (.12) 17.17­ 17.72­ 468­ 1.00­ .13­ 40­ g Class M­ July 31, 2017­ $20.07­ (.05) 2.26­ 2.21­ (.05) $22.23­ 11.04­ .91­ (.25) 37­ July 31, 2016­ 20.74­ .34­ (.57) (.44) 20.07­ 473­ .75­ 1.72­ 38­ July 31, 2015­ 19.92­ .16­ 1.32­ 1.48­ (.66) 20.74­ 7.54­ 460­ .75­ .79­ 31 ­ g July 31, 2014­ 17.93­ .14­ 1.96­ 2.10­ (.11) 19.92­ 11.70­ 298­ .75­ .73­ 45­ g July 31, 2013­ 15.32­ (.04) 2.79­ 2.75­ (.14) 17.93­ 18.08­ 248­ .75­ (.24) 40 ­ g Class R­ July 31, 2017­ $20.10­ .02­ 2.24­ 2.26­ (.10) $22.26­ 11.30­ $1,369­ .66­ .11­ 37­ July 31, 2016­ 20.67­ .32­ (.50) (.39) 20.10­ 2,000­ .50­ 1.66­ 38­ July 31, 2015­ 19.85­ .30­ 1.24­ 1.54­ (.72) 20.67­ 7.86­ 4,657­ .50­ 1.49­ 31 ­ g July 31, 2014­ 17.84­ .19­ 1.94­ 2.13­ (.12) 19.85­ 11.96­ 4,334­ .50­ 1.01­ 45 ­ g July 31, 2013­ 15.24­ .12­ 2.66­ 2.78­ (.18) 17.84­ 18.36­ 4,039­ .50­ .72­ 40 ­ g Class R6­ July 31, 2017 † $24.34­ .16­ 2.70­ 2.86­ (.17) $27.03­ * $15,359­ .05 * .63 * 37­ Class Y­ July 31, 2017­ $24.30­ .10­ 2.76­ 2.86­ (.18) $26.98­ 11.85­ $9,005­ .16­ .38­ 37­ July 31, 2016­ 24.99­ .56­ (.66) (.59) 24.30­ 17,298­ —­ 2.40­ 38­ July 31, 2015­ 23.84­ .46­ 1.50­ 1.96­ (.81) 24.99­ 8.35­ 12,853­ —­ 1.88­ 31 ­ g July 31, 2014­ 21.37­ .37­ 2.30­ 2.67­ (.20) 23.84­ 12.55­ 11,300­ —­ 1.64­ 45 ­ g July 31, 2013­ 18.20­ .21­ 3.21­ 3.42­ (.25) 21.37­ 18.95­ 10,623­ —­ 1.03­ 40­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 72RetirementReady ® Funds RetirementReady ® Funds73 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized From of net investment Net asset value, and unrealized Total from net Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A­ July 31, 2017­ $20.68­ .16­ 1.82­ 1.98­ (.15) $22.51­ 9.61­ $169,766­ .39­ .73­ 41 July 31, 2016­ 21.38­ .47­ (.59) (.58) 20.68­ 122,277­ .25­ 2.35­ 47­ July 31, 2015­ 20.35­ .29­ 1.23­ 1.52­ (.49) 21.38­ 7.53­ 72,342­ .25­ 1.36­ 40­ g July 31, 2014­ 18.52­ .26­ 1.73­ 1.99­ (.16) 20.35­ 10.75­ 23,180­ .25­ 1.32­ 44 ­ g July 31, 2013­ 16.16­ .17­ 2.36­ 2.53­ (.17) 18.52­ 15.76­ 18,538­ .25­ 1.01­ 43­ g Class B­ July 31, 2017­ $19.64­ —­ e 1.72­ 1.72­ —­ —­ $21.36­ 8.76­ $1,299­ 1.14­ — ­ h 41­ July 31, 2016­ 20.32­ .33­ (.58) (.43) 19.64­ 1,251­ 1.00­ 1.74­ 47­ July 31, 2015­ 19.35­ .16­ 1.13­ 1.29­ (.32) 20.32­ 6.71­ 1,325­ 1.00­ .80­ 40 ­ g July 31, 2014­ 17.62­ .11­ 1.64­ 1.75­ (.02) 19.35­ 9.94­ 1,231­ 1.00­ .58­ 44 ­ g July 31, 2013­ 15.38­ .04­ 2.25­ 2.29­ (.05) 17.62­ 14.92­ 1,210­ 1.00­ .23­ 43 ­ g Class C­ July 31, 2017­ $19.60­ — ­ e 1.73­ 1.73­ (.01) $21.32­ 8.81­ $1,544­ 1.14­ .01­ 41­ July 31, 2016­ 20.29­ .31­ (.56) (.44) 19.60­ 1,515­ 1.00­ 1.61­ 47­ July 31, 2015­ 19.36­ .17­ 1.11­ 1.28­ (.35) 20.29­ 6.68­ 1,313­ 1.00­ .84­ 40 ­ g July 31, 2014­ 17.64­ .10­ 1.66­ 1.76­ (.04) 19.36­ 9.98­ 1,060­ 1.00­ .51­ 44­ g July 31, 2013­ 15.41­ .04­ 2.25­ 2.29­ (.06) 17.64­ 14.90­ 742­ 1.00­ .24­ 43­ g Class M­ July 31, 2017­ $20.06­ .03­ 1.79­ 1.82­ —­ —­ $21.88­ 9.07­ $259­ .89­ .15­ 41­ July 31, 2016­ 20.75­ .38­ (.59) (.48) 20.06­ 273­ .75­ 1.93­ 47­ July 31, 2015­ 19.75­ .20­ 1.17­ 1.37­ (.37) 20.75­ 6.99­ 248­ .75­ .97­ 40 ­ g July 31, 2014­ 18.03­ .19­ 1.65­ 1.84­ (.12) 19.75­ 10.24­ 222­ .75­ .98­ 44 ­ g July 31, 2013­ 15.74­ .08­ 2.30­ 2.38­ (.09) 18.03­ 15.17­ 101­ .75­ .47­ 43 ­ g Class R­ July 31, 2017­ $19.64­ .11­ 1.73­ 1.84­ (.09) $21.39­ 9.39­ $2,543­ .64­ .53­ 41­ July 31, 2016­ 20.23­ .37­ (.53) (.43) 19.64­ 2,916­ .50­ 1.94­ 47­ July 31, 2015­ 19.28­ .25­ 1.13­ 1.38­ (.43) 20.23­ 7.22­ 8,425­ .50­ 1.26­ 40 ­ g July 31, 2014­ 17.56­ .20­ 1.64­ 1.84­ (.12) 19.28­ 10.51­ 7,296­ .50­ 1.07­ 44­ g July 31, 2013­ 15.33­ .12­ 2.24­ 2.36­ (.13) 17.56­ 15.51­ 6,169­ .50­ .75­ 43­ g Class R6­ July 31, 2017 † $23.67­ .25­ 2.08­ 2.33­ (.16) $25.84­ * $13,797­ .05 * 1.02 * 41 Class Y­ July 31, 2017­ $23.65­ .21 i 2.11­ 2.32­ (.17) $25.80­ 9.88­ $6,806­ .14­ .86 i 41­ July 31, 2016­ 24.34­ .62­ (.69) (.62) 23.65­ 15,306­ —­ 2.71­ 47­ July 31, 2015­ 23.09­ .43­ 1.34­ 1.77­ (.52) 24.34­ 7.76­ 13,241­ —­ 1.79­ 40­ g July 31, 2014­ 20.98­ .38­ 1.93­ 2.31­ (.20) 23.09­ 11.05­ 11,725­ —­ 1.70­ 44 ­ g July 31, 2013­ 18.28­ .22­ 2.69­ 2.91­ (.21) 20.98­ 16.04­ 12,816­ —­ 1.12­ 43 ­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 74 RetirementReady ® Funds RetirementReady ® Funds 75 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized From of net investment Net asset value, and unrealized Total from net Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A­ July 31, 2017­ $21.08­ .22­ 1.36­ 1.58­ (.30) $22.36­ 7.60­ $80,908­ .41­ 1.02­ 37­ July 31, 2016­ 21.73­ .55­ (.65) (.55) 21.08­ 60,363­ .25­ 2.66­ 42­ July 31, 2015­ 20.62­ .31­ 1.07­ 1.38­ (.27) 21.73­ 6.72­ 40,668­ .25­ 1.44­ 30­ g July 31, 2014­ 19.06­ .29­ 1.45­ 1.74­ (.18) 20.62­ 9.16­ 27,543­ .25­ 1.44­ 41 ­ g July 31, 2013­ 17.21­ .20­ 1.92­ 2.12­ (.27) 19.06­ 12.44­ 23,727­ .25­ 1.12­ 47 ­ g Class B­ July 31, 2017­ $19.66­ .05­ 1.28­ 1.33­ (.15) $20.84­ 6.81­ $1,200­ 1.16­ .26­ 37­ July 31, 2016­ 20.29­ .37­ (.62) (.38) 19.66­ 1,082­ 1.00­ 1.90­ 42­ July 31, 2015­ 19.28­ .14­ 1.00­ 1.14­ (.13) 20.29­ 5.91­ 1,128­ 1.00­ .72­ 30 ­ g July 31, 2014­ 17.84­ .13­ 1.36­ 1.49­ (.05) 19.28­ 8.35­ 982­ 1.00­ .71­ 41­ g July 31, 2013­ 16.12­ .05­ 1.82­ 1.87­ (.15) 17.84­ 11.66­ 987­ 1.00­ .32­ 47­ g Class C­ July 31, 2017­ $19.62­ .06­ 1.27­ 1.33­ (.17) $20.78­ 6.84­ $1,972­ 1.16­ .29­ 37­ July 31, 2016­ 20.27­ .36­ (.61) (.40) 19.62­ 1,851­ 1.00­ 1.86­ 42­ July 31, 2015­ 19.27­ .14­ .99­ 1.13­ (.13) 20.27­ 5.90­ 1,532­ 1.00­ .68­ 30­ g July 31, 2014­ 17.87­ .13­ 1.36­ 1.49­ (.09) 19.27­ 8.32­ 1,244­ 1.00­ .67­ 41­ g July 31, 2013­ 16.14­ .05­ 1.82­ 1.87­ (.14) 17.87­ 11.67­ 807­ 1.00­ .27­ 47­ g Class M­ July 31, 2017­ $19.96­ .11­ 1.30­ 1.41­ (.24) $21.13­ 7.11­ $262­ .91­ .55­ 37­ July 31, 2016­ 20.60­ .41­ (.61) (.44) 19.96­ 240­ .75­ 2.08­ 42­ July 31, 2015­ 19.57­ .20­ 1.00­ 1.20­ (.17) 20.60­ 6.16­ 205­ .75­ 1.00­ 30­ g July 31, 2014­ 18.09­ .17­ 1.38­ 1.55­ (.07) 19.57­ 8.57­ 188­ .75­ .88­ 41­ g July 31, 2013­ 16.37­ .11­ 1.83­ 1.94­ (.22) 18.09­ 11.95­ 226­ .75­ .64­ 47­ g Class R­ July 31, 2017­ $19.78­ .16­ 1.29­ 1.45­ (.26) $20.97­ 7.39­ $2,734­ .66­ .79­ 37­ July 31, 2016­ 20.29­ .36­ (.51) (.36) 19.78­ 2,458­ .50­ 1.87­ 42­ July 31, 2015­ 19.28­ .23­ 1.00­ 1.23­ (.22) 20.29­ 6.42­ 6,829­ .50­ 1.18­ 30 ­ g July 31, 2014­ 17.85­ .22­ 1.36­ 1.58­ (.15) 19.28­ 8.88­ 5,442­ .50­ 1.19­ 41­ g July 31, 2013­ 16.13­ .14­ 1.81­ 1.95­ (.23) 17.85­ 12.19­ 4,692­ .50­ .81­ 47­ g Class R6­ July 31, 2017 † $21.20­ .28­ 1.39­ 1.67­ (.32) $22.55­ * $11,072­ .05 * 1.30 * 37­ Class Y­ July 31, 2017­ $21.19­ .27­ 1.38­ 1.65­ (.34) $22.50­ 7.90­ $9,036­ .16­ 1.22­ 37­ July 31, 2016­ 21.83­ .61­ (.66) (.59) 21.19­ 17,559­ —­ 2.91­ 42­ July 31, 2015­ 20.72­ .37­ 1.05­ 1.42­ (.31) 21.83­ 6.92­ 12,152­ —­ 1.70­ 30 ­ g July 31, 2014­ 19.15­ .38­ 1.42­ 1.80­ (.23) 20.72­ 9.44­ 9,870­ —­ 1.91­ 41 ­ g July 31, 2013­ 17.28­ .23­ 1.95­ 2.18­ (.31) 19.15­ 12.77­ 12,138­ —­ 1.26­ 47­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 76 RetirementReady ® Funds RetirementReady ® Funds 77 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized From of net investment Net asset value, and unrealized Total from net Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A­ July 31, 2017­ $18.55­ .20­ .91­ 1.11­ (.19) $19.47­ 6.05­ $186,299­ .37­ 1.05­ 49­ July 31, 2016­ 19.18­ .52­ (.61) (.54) 18.55­ 127,482­ .25­ 2.82­ 47­ July 31, 2015­ 18.40­ .27­ .73­ 1.00­ (.22) 19.18­ 5.44­ 71,290­ .25­ 1.43­ 45 ­ g July 31, 2014­ 17.31­ .29­ .98­ 1.27­ (.18) 18.40­ 7.37­ 25,336­ .25­ 1.60­ 42 ­ g July 31, 2013­ 16.19­ .19­ 1.27­ 1.46­ (.34) 17.31­ 9.12­ 22,557­ .25­ 1.16­ 50­ g Class B­ July 31, 2017­ $17.85­ .06­ .87­ .93­ (.05) $18.73­ 5.24­ $1,106­ 1.12­ .34­ 49­ July 31, 2016­ 18.45­ .38­ (.59) (.39) 17.85­ 1,151­ 1.00­ 2.15­ 47­ July 31, 2015­ 17.68­ .14­ .68­ .82­ (.05) 18.45­ 4.65­ 1,123­ 1.00­ .80­ 45­ g July 31, 2014­ 16.66­ .15­ .94­ 1.09­ (.07) 17.68­ 6.56­ 1,380­ 1.00­ .84­ 42 ­ g July 31, 2013­ 15.60­ .06­ 1.23­ 1.29­ (.23) 16.66­ 8.37­ 1,235­ 1.00­ .37­ 50­ g Class C­ July 31, 2017­ $17.84­ .07­ .86­ .93­ (.06) $18.71­ 5.25­ $2,063­ 1.12­ .37­ 49­ July 31, 2016­ 18.46­ .38­ (.59) (.41) 17.84­ 2,092­ 1.00­ 2.15­ 47­ July 31, 2015­ 17.74­ .15­ .67­ .82­ (.10) 18.46­ 4.63­ 1,842­ 1.00­ .80­ 45 ­ g July 31, 2014­ 16.71­ .15­ .95­ 1.10­ (.07) 17.74­ 6.62­ 1,587­ 1.00­ .89­ 42 ­ g July 31, 2013­ 15.65­ .06­ 1.23­ 1.29­ (.23) 16.71­ 8.30­ 1,047­ 1.00­ .35­ 50 ­ g Class M­ July 31, 2017­ $18.21­ .10­ .90­ 1.00­ (.11) $19.10­ 5.51­ $258­ .87­ .55­ 49­ July 31, 2016­ 18.82­ .42­ (.60) (.43) 18.21­ 180­ .75­ 2.33­ 47­ July 31, 2015­ 18.05­ .19­ .70­ .89­ (.12) 18.82­ 4.93­ 180­ .75­ 1.02­ 45­ g July 31, 2014­ 16.99­ .20­ .96­ 1.16­ (.10) 18.05­ 6.81­ 154­ .75­ 1.12­ 42­ g July 31, 2013­ 15.88­ .10­ 1.26­ 1.36­ (.25) 16.99­ 8.62­ 140­ .75­ .59­ 50­ g Class R­ July 31, 2017­ $17.88­ .15­ .88­ 1.03­ (.14) $18.77­ 5.79­ $4,442­ .62­ .80­ 49­ July 31, 2016­ 18.44­ .44­ (.56) (.44) 17.88­ 3,269­ .50­ 2.47­ 47­ July 31, 2015­ 17.69­ .23­ .68­ .91­ (.16) 18.44­ 5.17­ 5,716­ .50­ 1.29­ 45 ­ g July 31, 2014­ 16.67­ .23­ .95­ 1.18­ (.16) 17.69­ 7.09­ 5,348­ .50­ 1.35­ 42­ g July 31, 2013­ 15.60­ .14­ 1.23­ 1.37­ (.30) 16.67­ 8.86­ 4,587­ .50­ .84­ 50­ g Class R6­ July 31, 2017 † $20.80­ .30­ 1.01­ 1.31­ (.21) $21.90­ * $3,838­ .05 * 1.41 * 49­ Class Y­ July 31, 2017­ $20.79­ .23 i 1.07­ 1.30­ (.21) $21.88­ 6.32­ $1,673­ .12­ 1.11 i 49­ July 31, 2016­ 21.41­ .65­ (.69) (.58) 20.79­ 4,982­ —­ 3.15­ 47­ July 31, 2015­ 20.49­ .37­ .80­ 1.17­ (.25) 21.41­ 5.72­ 5,325­ —­ 1.75­ 45 ­ g July 31, 2014­ 19.26­ .44­ 1.02­ 1.46­ (.23) 20.49­ 7.60­ 5,125­ —­ 2.20­ 42­ g July 31, 2013­ 17.97­ .24­ 1.43­ 1.67­ (.38) 19.26­ 9.41­ 7,104­ —­ 1.27­ 50­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 78 RetirementReady ® Funds RetirementReady ® Funds 79 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized From of net investment Net asset value, and unrealized Total from net Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A­ July 31, 2017­ $17.02­ .20­ .63­ .83­ (.20) $17.65­ 4.94­ $80,263­ .38­ 1.14­ 39­ July 31, 2016­ 17.69­ .64­ (.70) (.61) 17.02­ 63,447­ .25­ 3.83­ 33­ July 31, 2015­ 17.49­ .30­ .31­ .61­ (.41) 17.69­ 3.52­ 17,655­ .25­ 1.71­ 28 ­ g July 31, 2014­ 16.98­ .33­ .52­ .85­ (.34) 17.49­ 5.04­ 15,527­ .25­ 1.90­ 39 ­ g July 31, 2013­ 16.39­ .19­ .58­ .77­ (.18) 16.98­ 4.74­ 14,681­ .25­ 1.14­ 57 ­ g Class B­ July 31, 2017­ $16.74­ .07­ .61­ .68­ (.14) $17.28­ 4.11­ $981­ 1.13­ .43­ 39­ July 31, 2016­ 17.45­ .52­ (.70) (.53) 16.74­ 1,094­ 1.00­ 3.11­ 33­ July 31, 2015­ 17.32­ .15­ .31­ .46­ (.33) 17.45­ 2.68­ 368­ 1.00­ .88­ 28­ g July 31, 2014­ 16.86­ .17­ .55­ .72­ (.26) 17.32­ 4.32­ 274­ 1.00­ 1.01­ 39 ­ g July 31, 2013­ 16.34­ .06­ .58­ .64­ (.12) 16.86­ 3.92­ 172­ 1.00­ .35­ 57 ­ g Class C­ July 31, 2017­ $16.79­ .07­ .61­ .68­ (.14) $17.33­ 4.09­ $1,681­ 1.13­ .44­ 39­ July 31, 2016­ 17.49­ .44­ (.61) (.53) 16.79­ 1,852­ 1.00­ 2.63­ 33­ July 31, 2015­ 17.36­ .17­ .29­ .46­ (.33) 17.49­ 2.68­ 814­ 1.00­ .98­ 28 ­ g July 31, 2014­ 16.91­ .20­ .51­ .71­ (.26) 17.36­ 4.25­ 710­ 1.00­ 1.16­ 39 ­ g July 31, 2013­ 16.38­ .05­ .60­ .65­ (.12) 16.91­ 3.98­ 676­ 1.00­ .28­ 57 ­ g Class M­ July 31, 2017­ $17.07­ .16­ .62­ .78­ (.16) $17.69­ 4.62­ $506­ .63­ .94­ 39­ July 31, 2016­ 17.73­ .52­ (.61) (.57) 17.07­ 528­ .50­ 3.05­ 33­ July 31, 2015­ 17.54­ .25­ .30­ .55­ (.36) 17.73­ 3.18­ 396­ .50­ 1.42­ 28 ­ g July 31, 2014­ 17.02­ .31­ .50­ .81­ (.29) 17.54­ 4.82­ 332­ .50­ 1.77­ 39 ­ g July 31, 2013­ 16.43­ .14­ .59­ .73­ (.14) 17.02­ 4.47­ 313­ .50­ .86­ 57 ­ g Class R­ July 31, 2017­ $17.01­ .19 i .60­ .79­ (.16) $17.64­ 4.70­ $730­ .63­ 1.12 i 39­ July 31, 2016­ 17.68­ .61­ (.71) (.57) 17.01­ 1,439­ .50­ 3.62­ 33­ July 31, 2015­ 17.48­ .24­ .33­ .57­ (.37) 17.68­ 3.26­ 854­ .50­ 1.34­ 28 ­ g July 31, 2014­ 16.97­ .30­ .51­ .81­ (.30) 17.48­ 4.78­ 1,069­ .50­ 1.75­ 39 ­ g July 31, 2013­ 16.38­ .15­ .58­ .73­ (.14) 16.97­ 4.47­ 1,002­ .50­ .92­ 57­ g Class R6­ July 31, 2017­ † $17.08­ .25­ .63­ .88­ (.25) $17.71­ * $3,711­ .05 * 1.42 * 39­ Class Y­ July 31, 2017­ $17.08­ .27 i .60­ .87­ (.24) $17.71­ 5.17­ $3,519­ .13­ 1.56 ­ i ­ 39­ July 31, 2016­ 17.75­ .72­ (.73) (.66) 17.08­ 7,602­ —­ 4.24­ 33­ July 31, 2015­ 17.55­ .34­ .32­ .66­ (.46) 17.75­ 3.78­ 1,460­ —­ 1.90­ 28­ g July 31, 2014­ 17.04­ .68­ f .21­ .89­ (.38) 17.55­ 5.28­ 1,203­ —­ 3.96 ­ f 39­ g July 31, 2013­ 16.44­ .16­ .66­ .82­ (.22) 17.04­ 5.04­ 7,232­ —­ .93­ 57­ g See page 82 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 80RetirementReady ® Funds RetirementReady ® Funds 81 Financial highlights cont. * Not annualized. † For the period September 2, 2016 (commencement of operations) to July 31, 2017. ‡ For the period November 30, 2015 (commencement of operations) to July 31, 2016. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 7/31/17 7/31/16 7/31/15 7/31/14 7/31/13 Putnam RetirementReady 2060 Fund Class A, B, C, M, R, Y 73.93% 114.41% N/A N/A N/A Class R6 60.14% N/A N/A N/A N/A Putnam RetirementReady 2055 Fund Class A, B, C, M, R, Y 0.88 1.13 2.09% 3.14% 0.28% Class R6 0.80 N/A N/A N/A N/A Putnam RetirementReady 2050 Fund Class A, B, C, M, R, Y 0.27 0.28 0.46 0.45 0.13 Class R6 0.25 N/A N/A N/A N/A Putnam RetirementReady 2045 Fund Class A, B, C, M, R, Y 0.25 0.26 0.36 0.45 0.12 Class R6 0.24 N/A N/A N/A N/A Putnam RetirementReady 2040 Fund Class A, B, C, M, R, Y 0.13 0.14 0.23 0.35 0.12 Class R6 0.13 N/A N/A N/A N/A Putnam RetirementReady 2035 Fund Class A, B, C, M, R, Y 0.17 0.17 0.22 0.27 0.11 Class R6 0.16 N/A N/A N/A N/A Putnam RetirementReady 2030 Fund Class A, B, C, M, R, Y 0.11 0.11 0.17 0.23 0.11 Class R6 0.11 N/A N/A N/A N/A Putnam RetirementReady 2025 Fund Class A, B, C, M, R, Y 0.16 0.15 0.20 0.23 0.11 Class R6 0.15 N/A N/A N/A N/A Putnam RetirementReady 2020 Fund Class A, B, C, M, R, Y 0.13 0.11 0.18 0.25 0.11 Class R6 0.13 N/A N/A N/A N/A Putnam Retirement Income Fund Lifestyle 1 Class A, B, C, M, R, Y 0.19 0.21 0.55 0.37 0.12 Class R6 0.17 N/A N/A N/A N/A 82RetirementReady ® Funds Financial highlights cont. e Amount represents less than $0.01 per share. f The net investment income and per share amount shown for the period ending July 31, 2014, may not correspond with the expected class specific differences for the period due to the timing of redemptions out of the class. g Reflects revision of portfolio turnover rate. The portfolio turnover rates previously reported were the following: 7/31/15 7/31/14 7/31/13 Putnam RetirementReady 2055 Fund 249% 202% 183% Putnam RetirementReady 2050 Fund 158 100 104 Putnam RetirementReady 2045 Fund 116 92 86 Putnam RetirementReady 2040 Fund 204 90 84 Putnam RetirementReady 2035 Fund 101 79 86 Putnam RetirementReady 2030 Fund 157 77 80 Putnam RetirementReady 2025 Fund 71 74 89 Putnam RetirementReady 2020 Fund 160 75 89 Putnam Retirement Income Fund Lifestyle 1 39 98 138 h Amount represents less than 0.01% of average net assets. i The net investment income and per share amount shown for the period ending July 31, 2017, may not correspond with the expected class specific differences for the period due to the timing of subscriptions/redemptions out of the class. The accompanying notes are an integral part of these financial statements. RetirementReady® Funds 83 Notes to financial statements 7/31/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through July 31, 2017. Each of the Putnam RetirementReady® Funds: Putnam RetirementReady 2060 Fund, Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, and Putnam Retirement Income Fund Lifestyle 1 (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2020. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the fund’s target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a fund’s asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a fund’s target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund, which invest in certain Putnam Funds which are managed by Putnam Management. As of July 31, 2017, each fund invests in the following diversified funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Dynamic Asset Allocation Balanced Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Dynamic Asset Allocation Equity Fund, Putnam Dynamic Asset Allocation Growth Fund and Putnam Government Money Market Fund (the underlying Putnam Funds). Effective September 1, 2016, Putnam Money Market Fund was replaced with Putnam Government Money Market Fund. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers classA, classB, classC, classM, classR, classR6 and classY shares. Effective September 1, 2016 each fund began to offer classR6 shares. Effective April 1, 2017, purchases of classB shares will be closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/ or capital gains reinvestment. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1), respectively. ClassA shares generally are not subject to a contingent deferred sales charge and classM, classR, classR6, and classY are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified n Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each fund’s maximum exposure under these arrangements is unknown 84 RetirementReady® Funds as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund’s management team expects the risk of material loss to be remote. Each fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under each fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the scheduled close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds’ federal tax returns for the prior three fiscal years, or life of the fund, if shorter, remain subject to examination by the Internal Revenue Service. RetirementReady ® Funds 85 At July 31, 2017, the following funds had capital loss carryovers in the following amounts available to the extent allowed by the Code to offset future net capital gain, if any, which will expire on the following dates: Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2050 Fund $120,186 N/A $120,186 July 31, 2018 Putnam RetirementReady 2045 Fund 3,496,655 N/A 3,496,655 July 31, 2018 Putnam RetirementReady 2040 Fund 1,269,017 N/A 1,269,017 July 31, 2018 Putnam RetirementReady 2035 Fund 7,125,186 N/A 7,125,186 July 31, 2018 Putnam RetirementReady 2030 Fund 8,976,746 N/A 8,976,746 July 31, 2018 Putnam RetirementReady 2025 Fund 18,024,537 N/A 18,024,537 July 31, 2018 Putnam RetirementReady 2020 Fund 21,313,938 N/A 21,313,938 July 31, 2018 Putnam Retirement Income Fund Lifestyle 1 1,209,756 N/A 1,209,756 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund, as applicable, will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, Putnam RetirementReady 2055 Fund has elected to defer $31,391 and Putnam RetirementReady 2050 Fund has elected to defer $51,356 to their fiscal year ending July 31, 2018 late year ordinary losses ((i) ordinary losses recognized between January 1, 2017 and July 31, 2017, and (ii) specified ordinary and currency losses recognized between November 1, 2016 and July 31, 2017). Distributions to shareholders Each fund normally distributes any net investment income and any net realized capital gains annually, except Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and/or permanent difference for the following funds: Differences during the period losses on wash sale transactions, redesignation Putnam RetirementReady 2060 Fund of taxable distributions Putnam RetirementReady 2055 Fund losses on wash sale transactions, late year loss deferrals Putnam RetirementReady 2050 Fund losses on wash sale transactions, late year loss deferrals Putnam RetirementReady 2045 Fund losses on wash sale transactions Putnam RetirementReady 2040 Fund losses on wash sale transactions Putnam RetirementReady 2035 Fund losses on wash sale transactions Putnam RetirementReady 2030 Fund losses on wash sale transactions Putnam RetirementReady 2025 Fund losses on wash sale transactions Putnam RetirementReady 2020 Fund losses on wash sale transactions Putnam Retirement Income Fund Lifestyle 1 losses on wash sale transactions, the expiration of a capital loss carryover 86 RetirementReady ® Funds Reclassifications, if any, are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the following fund’s reclassified the following amounts: Accumulated Undistributed net realized net gain/(loss) on investment investment income transactions Paid-in-capital Putnam RetirementReady 2060 Fund $376 $(376) $— Putnam Retirement Income Fund Lifestyle 1 — 22,477,777 (22,477,777) The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Undistributed ordinary income Undistributed long-term gain Capital loss carryover Late year ordinary loss deferral Cost for federal income tax purposes Putnam RetirementReady 2060 Fund $21,803 $(96) $21,707 $— $808 $— $— $250,576 Putnam RetirementReady 2055 Fund 1,370,617 (349) 1,370,268 — 112,670 — (31,391) 15,832,530 Putnam RetirementReady 2050 Fund 4,303,583 (8,582) 4,295,001 — — (120,186) (51,356) 51,808,215 Putnam RetirementReady 2045 Fund 4,339,235 (11,019) 4,328,216 177,916 — (3,496,655) — 53,905,289 Putnam RetirementReady 2040 Fund 9,826,344 (18,798) 9,807,546 81,036 — (1,269,017) — 132,754,287 Putnam RetirementReady 2035 Fund 6,042,135 (75,407) 5,966,728 250,559 — (7,125,186) — 98,883,067 Putnam RetirementReady 2030 Fund 8,707,925 (79,069) 8,628,856 1,076,672 — (8,976,746) — 187,495,008 Putnam RetirementReady 2025 Fund 3,420,004 (188,735) 3,231,269 978,082 — (18,024,537) — 104,020,572 Putnam RetirementReady 2020 Fund 3,051,859 (904) 3,050,955 1,693,565 — (21,313,938) — 196,734,798 Putnam Retirement Income Fund Lifestyle 1 2,163,983 (3,957,081) (1,793,098) 7,777 — (1,209,756) — 93,256,232 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. RetirementReady ® Funds 87 Offering costs For Putnam RetirementReady 2060 Fund, the offering costs of $110,939 have been fully amortized on a straight-line basis over a twelve-month period as of November 30, 2016. The fund has reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed through November 30, 2018 for all the funds with the exception of Putnam RetirementReady 2060 Fund, where the contractual agreement is through November 30, 2026 to reimburse each fund for other expenses (excluding payments under each fund’s distribution plans, payments under the investor servicing contract, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit. Fees waived and reimbursed by the Manager Putnam RetirementReady 2060 Fund $117,879 Putnam RetirementReady 2055 Fund 115,221 Putnam RetirementReady 2050 Fund 131,720 Putnam RetirementReady 2045 Fund 130,296 Putnam RetirementReady 2040 Fund 169,503 Putnam RetirementReady 2035 Fund 151,649 Putnam RetirementReady 2030 Fund 195,185 Putnam RetirementReady 2025 Fund 156,288 Putnam RetirementReady 2020 Fund 227,064 Putnam Retirement Income Fund Lifestyle 1 152,259 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Effective September 1, 2016, Putnam Investor Services, Inc., an affiliate of Putnam Management, will provide investor servicing agent functions to each fund and will receive fees for investor servicing (for classA, B, C, M, R and Y) that include(1) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (2) a specified rate based on the average net assets attributable to direct and underlying non-defined contribution accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s defined and non-defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR6 shares will pay a monthly fee for investor servicing based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees for each fund were as follows: ClassA ClassB ClassC ClassM ClassR ClassR6 ClassY Total Putnam RetirementReady 2060 Fund $60 $18 $49 $15 $15 $19 $25 Putnam RetirementReady 2055 Fund 14,117 173 1,417 129 498 1,107 4,842 Putnam RetirementReady 2050 Fund 58,265 694 1,194 227 1,728 2,421 6,123 Putnam RetirementReady 2045 Fund 62,753 935 1,457 316 2,258 2,700 9,453 Putnam RetirementReady 2040 Fund 145,582 1,033 1,205 256 2,750 4,253 10,698 Putnam RetirementReady 2035 Fund 107,143 1,689 2,460 808 2,796 5,420 14,352 Putnam RetirementReady 2030 Fund 204,061 1,811 2,178 328 3,664 4,863 9,909 Putnam RetirementReady 2025 Fund 115,572 1,749 3,142 501 3,959 4,101 15,538 Putnam RetirementReady 2020 Fund 200,101 1,482 2,793 281 4,125 1,359 2,590 Putnam Retirement Income Fund Lifestyle 1 93,803 1,357 2,393 688 1,529 1,109 6,419 88 RetirementReady ® Funds Each fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1) and 0.50% of the average net assets attributable to classA, classB, classC, classM, and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees for each fund were as follows: ClassA ClassB ClassC ClassM ClassR Total Putnam RetirementReady 2060 Fund $101 $125 $334 $81 $54 Putnam RetirementReady 2055 Fund 17,951 887 7,273 497 1,275 Putnam RetirementReady 2050 Fund 92,312 4,410 7,542 1,057 5,011 Putnam RetirementReady 2045 Fund 93,323 5,605 8,763 1,418 6,591 Putnam RetirementReady 2040 Fund 264,470 7,294 8,679 1,400 9,234 Putnam RetirementReady 2035 Fund 163,404 10,307 15,145 3,701 8,305 Putnam RetirementReady 2030 Fund 376,538 12,994 15,420 1,843 12,917 Putnam RetirementReady 2025 Fund 180,061 10,961 19,617 2,319 12,399 Putnam RetirementReady 2020 Fund 403,697 11,398 21,675 1,674 17,147 Putnam Retirement Income Fund Lifestyle 1 175,574 10,087 17,651 2,542 5,375 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of classA and classM shares, and received contingent deferred sales charges from redemptions of classB and classC shares, in the following amounts: ClassA net ClassM net commissions commissions ClassB CDSC ClassC CDSC Putnam RetirementReady 2060 Fund $474 $— $— $— Putnam RetirementReady 2055 Fund 3,245 58 297 149 Putnam RetirementReady 2050 Fund 3,009 197 3,381 119 Putnam RetirementReady 2045 Fund 5,603 66 524 119 Putnam RetirementReady 2040 Fund 5,794 136 145 344 Putnam RetirementReady 2035 Fund 10,753 47 824 137 Putnam RetirementReady 2030 Fund 2,345 247 333 75 Putnam RetirementReady 2025 Fund 8,233 88 684 42 Putnam RetirementReady 2020 Fund 3,191 394 295 280 Putnam Retirement Income Fund Lifestyle 1 5,576 — 147 366 RetirementReady ® Funds 89 A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following amounts on classA redemptions: ClassA CDSC Putnam RetirementReady 2060 Fund $— Putnam RetirementReady 2055 Fund — Putnam RetirementReady 2050 Fund 20 Putnam RetirementReady 2045 Fund — Putnam RetirementReady 2040 Fund 29 Putnam RetirementReady 2035 Fund — Putnam RetirementReady 2030 Fund — Putnam RetirementReady 2025 Fund — Putnam RetirementReady 2020 Fund — Putnam Retirement Income Fund Lifestyle 1 — Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Cost of purchases Proceeds from sales Putnam RetirementReady 2060 Fund $173,974 $24,148 Putnam RetirementReady 2055 Fund 9,609,482 3,919,824 Putnam RetirementReady 2050 Fund 28,233,864 17,983,268 Putnam RetirementReady 2045 Fund 26,290,652 19,044,500 Putnam RetirementReady 2040 Fund 74,341,174 48,505,834 Putnam RetirementReady 2035 Fund 54,566,892 33,362,090 Putnam RetirementReady 2030 Fund 110,223,605 71,803,332 Putnam RetirementReady 2025 Fund 53,237,140 35,407,250 Putnam RetirementReady 2020 Fund 136,239,995 84,024,097 Putnam Retirement Income Fund Lifestyle 1 44,209,358 31,601,470 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2060 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 4,815 $50,848 1,512 $14,148 Shares issued in connection with reinvestment of distributions 59 590 23 222 4,874 51,438 1,535 14,370 Shares repurchased (254) (2,766) (234) (2,177) Net increase 90 RetirementReady ® Funds YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 161 $1,600 74 $700 Shares issued in connection with reinvestment of distributions 14 144 23 216 175 1,744 97 916 Shares repurchased (2) (25) — — Net increase 97 YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 2,521 $26,240 1,227 $11,675 Shares issued in connection with reinvestment of distributions 45 448 23 216 2,566 26,688 1,250 11,891 Shares repurchased (64) (671) — — Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 92 $986 — $— Shares issued in connection with reinvestment of distributions 14 139 23 218 106 1,125 23 218 Shares repurchased (2) (25) — — Net increase 23 YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 90 $959 — $— Shares issued in connection with reinvestment of distributions 16 163 23 220 106 1,122 23 220 Shares repurchased — Net increase 23 FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 7,664 $79,226 Shares issued in connection with reinvestment of distributions 56 559 7,720 79,785 Shares repurchased (539) (5,559) Net increase RetirementReady ® Funds 91 YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 2,399 $25,490 1,365 $12,819 Shares issued in connection with reinvestment of distributions 26 263 24 224 2,425 25,753 1,389 13,043 Shares repurchased (2,669) (27,353) (13) (118) Net increase (decrease) Putnam RetirementReady 2055 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 539,161 $5,953,708 373,508 $3,913,627 Shares issued in connection with reinvestment of distributions 5,971 64,007 29,696 301,115 545,132 6,017,715 403,204 4,214,742 Shares repurchased (160,388) (1,771,005) (174,294) (1,805,031) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 1,825 $19,711 1,498 $15,313 Shares issued in connection with reinvestment of distributions 20 212 614 6,204 1,845 19,923 2,112 21,517 Shares repurchased (983) (10,850) (1,729) (16,923) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 11,233 $121,476 15,711 $157,753 Shares issued in connection with reinvestment of distributions 211 2,219 4,268 42,548 11,444 123,695 19,979 200,301 Shares repurchased (5,732) (63,107) (3,925) (40,228) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 1,179 $12,938 1,956 $20,481 Shares issued in connection with reinvestment of distributions 31 336 354 3,591 1,210 13,274 2,310 24,072 Shares repurchased (29) (310) (2,396) (27,575) Net increase (decrease) 92 RetirementReady ® Funds YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 16,914 $186,834 11,593 $119,716 Shares issued in connection with reinvestment of distributions 211 2,253 1,835 18,549 17,125 189,087 13,428 138,265 Shares repurchased (21,916) (238,000) (9,180) (95,341) Net increase (decrease) FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 317,503 $3,419,927 Shares issued in connection with reinvestment of distributions 2,209 23,860 319,712 3,443,787 Shares repurchased (42,192) (474,557) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 132,648 $1,460,096 249,346 $2,575,980 Shares issued in connection with reinvestment of distributions 2,338 25,223 16,454 167,662 134,986 1,485,319 265,800 2,743,642 Shares repurchased (283,524) (3,036,016) (50,467) (520,074) Net increase (decrease) Putnam RetirementReady 2050 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 1,205,088 $21,397,931 1,263,051 $20,780,213 Shares issued in connection with reinvestment of distributions 13,160 230,425 29,092 480,011 1,218,248 21,628,356 1,292,143 21,260,224 Shares repurchased (720,050) (12,883,977) (515,092) (8,400,347) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 4,034 $68,027 10,061 $161,260 Shares issued in connection with reinvestment of distributions — — 306 4,996 4,034 68,027 10,367 166,256 Shares repurchased (6,446) (110,992) (2,515) (39,059) Net increase (decrease) RetirementReady ® Funds 93 YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 9,919 $173,291 11,564 $187,028 Shares issued in connection with reinvestment of distributions — — 548 8,873 9,919 173,291 12,112 195,901 Shares repurchased (4,003) (70,608) (5,443) (88,264) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 2,210 $39,654 2,884 $47,664 Shares issued in connection with reinvestment of distributions 21 368 88 1,469 2,231 40,022 2,972 49,133 Shares repurchased (2,446) (45,968) (608) (10,235) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 33,556 $601,146 29,283 $474,644 Shares issued in connection with reinvestment of distributions 327 5,664 1,118 18,274 33,883 606,810 30,401 492,918 Shares repurchased (76,770) (1,353,380) (126,860) (2,060,451) Net decrease FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 394,216 $6,875,128 Shares issued in connection with reinvestment of distributions 2,156 37,994 396,372 6,913,122 Shares repurchased (31,845) (573,795) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 81,287 $1,454,760 199,442 $3,274,775 Shares issued in connection with reinvestment of distributions 1,319 23,210 9,639 159,617 82,606 1,477,970 209,081 3,434,392 Shares repurchased (334,486) (5,762,173) (84,376) (1,392,047) Net increase (decrease) 94 RetirementReady ® Funds Putnam RetirementReady 2045 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 915,140 $18,001,185 1,069,649 $19,425,878 Shares issued in connection with reinvestment of distributions 10,039 194,847 29,135 532,010 925,179 18,196,032 1,098,784 19,957,888 Shares repurchased (609,541) (12,120,532) (471,611) (8,587,837) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 2,475 $44,771 9,495 $158,770 Shares issued in connection with reinvestment of distributions — — 468 7,817 2,475 44,771 9,963 166,587 Shares repurchased (3,213) (57,426) (1,683) (28,069) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 6,794 $123,920 18,880 $314,732 Shares issued in connection with reinvestment of distributions — — 1,138 19,045 6,794 123,920 20,018 333,777 Shares repurchased (23,419) (412,948) (4,579) (75,671) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 3,674 $72,734 763 $13,473 Shares issued in connection with reinvestment of distributions 5 99 156 2,774 3,679 72,833 919 16,247 Shares repurchased (6,840) (140,874) (283) (4,975) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 34,963 $724,116 35,459 $659,279 Shares issued in connection with reinvestment of distributions 216 4,305 1,194 22,431 35,179 728,421 36,653 681,710 Shares repurchased (63,167) (1,285,128) (114,343) (2,145,912) Net decrease RetirementReady ® Funds 95 FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 322,161 $7,381,443 Shares issued in connection with reinvestment of distributions 1,391 32,337 323,552 7,413,780 Shares repurchased (38,075) (927,010) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 112,740 $2,672,727 182,550 $4,025,965 Shares issued in connection with reinvestment of distributions 1,152 26,754 6,115 133,310 113,892 2,699,481 188,665 4,159,275 Shares repurchased (322,006) (7,351,257) (36,508) (766,455) Net increase (decrease) Putnam RetirementReady 2040 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 2,774,023 $58,917,310 3,108,674 $61,954,737 Shares issued in connection with reinvestment of distributions 15,444 326,020 77,924 1,546,005 2,789,467 59,243,330 3,186,598 63,500,742 Shares repurchased (1,750,565) (37,728,192) (1,430,718) (28,386,133) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 4,552 $88,809 7,712 $142,027 Shares issued in connection with reinvestment of distributions — — 701 12,908 4,552 88,809 8,413 154,935 Shares repurchased (10,294) (199,754) (2,078) (38,100) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 17,527 $346,143 14,816 $269,579 Shares issued in connection with reinvestment of distributions — — 876 15,916 17,527 346,143 15,692 285,495 Shares repurchased (14,776) (291,215) (13,079) (241,080) Net increase 96 RetirementReady® Funds YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 4,854 $102,788 3,595 $64,685 Shares issued in connection with reinvestment of distributions — — 124 2,323 4,854 102,788 3,719 67,008 Shares repurchased (181) (3,537) (1,122) (20,818) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 20,589 $454,924 27,522 $565,614 Shares issued in connection with reinvestment of distributions 36 788 1,333 27,323 20,625 455,712 28,855 592,937 Shares repurchased (46,593) (1,032,489) (149,849) (3,080,272) Net decrease FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 500,362 $12,306,331 Shares issued in connection with reinvestment of distributions 1,251 31,012 501,613 12,337,343 Shares repurchased (35,136) (902,454) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 101,769 $2,536,953 273,975 $6,363,696 Shares issued in connection with reinvestment of distributions 952 23,570 11,675 271,074 102,721 2,560,523 285,650 6,634,770 Shares repurchased (416,010) (10,092,400) (84,704) (1,983,326) Net increase (decrease) Putnam RetirementReady 2035 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 1,570,728 $33,771,033 1,478,185 $30,002,756 Shares issued in connection with reinvestment of distributions 21,568 457,677 57,876 1,163,884 1,592,296 34,228,710 1,536,061 31,166,640 Shares repurchased (785,907) (17,023,875) (771,183) (15,588,494) Net increase RetirementReady ® Funds 97 YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 3,138 $61,018 4,999 $92,040 Shares issued in connection with reinvestment of distributions — — 1,298 24,078 3,138 61,018 6,297 116,118 Shares repurchased (25,062) (503,850) (7,697) (143,049) Net decrease YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 13,136 $260,316 27,052 $505,559 Shares issued in connection with reinvestment of distributions 23 441 1,659 30,654 13,159 260,757 28,711 536,213 Shares repurchased (17,404) (338,417) (5,505) (103,681) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 436 $9,080 1,524 $28,893 Shares issued in connection with reinvestment of distributions 59 1,204 507 9,847 495 10,284 2,031 38,740 Shares repurchased (286) (5,895) (635) (12,258) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 34,726 $731,318 33,002 $644,285 Shares issued in connection with reinvestment of distributions 492 10,079 1,897 36,812 35,218 741,397 34,899 681,097 Shares repurchased (73,216) (1,526,490) (160,707) (3,149,394) Net decrease FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 629,127 $15,501,445 Shares issued in connection with reinvestment of distributions 3,344 82,853 632,471 15,584,298 Shares repurchased (64,189) (1,653,225) Net increase 98 RetirementReady ® Funds YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 170,802 $4,342,380 266,559 $6,351,056 Shares issued in connection with reinvestment of distributions 2,019 49,994 13,322 311,739 172,821 4,392,374 279,881 6,662,795 Shares repurchased (550,820) (13,467,739) (82,528) (1,944,808) Net increase (decrease) Putnam RetirementReady 2030 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 3,791,748 $80,302,792 4,237,650 $85,634,221 Shares issued in connection with reinvestment of distributions 47,646 998,181 132,127 2,643,868 3,839,394 81,300,973 4,369,777 88,278,089 Shares repurchased (2,210,825) (47,152,825) (1,839,988) (36,974,399) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 10,268 $208,339 5,411 $103,065 Shares issued in connection with reinvestment of distributions — — 1,369 26,123 10,268 208,339 6,780 129,188 Shares repurchased (13,171) (269,732) (8,290) (158,155) Net decrease YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 20,219 $408,097 17,270 $326,050 Shares issued in connection with reinvestment of distributions 29 575 1,588 30,254 20,248 408,672 18,858 356,304 Shares repurchased (25,085) (512,130) (6,312) (119,097) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 6,656 $140,052 1,733 $33,753 Shares issued in connection with reinvestment of distributions — — 306 5,964 6,656 140,052 2,039 39,717 Shares repurchased (8,439) (174,702) (379) (7,192) Net increase (decrease) RetirementReady ® Funds99 YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 55,443 $1,136,140 39,071 $747,800 Shares issued in connection with reinvestment of distributions 602 11,991 4,034 76,770 56,045 1,148,131 43,105 824,570 Shares repurchased (85,575) (1,724,705) (311,088) (5,993,522) Net decrease FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 577,584 $13,810,694 Shares issued in connection with reinvestment of distributions 3,079 73,892 580,663 13,884,586 Shares repurchased (46,643) (1,161,754) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 129,488 $3,178,358 186,827 $4,295,186 Shares issued in connection with reinvestment of distributions 1,512 36,267 16,991 388,255 131,000 3,214,625 203,818 4,683,441 Shares repurchased (514,397) (12,226,788) (100,616) (2,296,013) Net increase (decrease) Putnam RetirementReady 2025 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 1,529,898 $32,767,323 1,795,322 $37,243,995 Shares issued in connection with reinvestment of distributions 47,674 1,004,973 64,304 1,316,955 1,577,572 33,772,296 1,859,626 38,560,950 Shares repurchased (823,922) (17,684,751) (867,256) (17,820,421) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 11,619 $234,714 7,301 $140,549 Shares issued in connection with reinvestment of distributions 403 7,944 1,078 20,683 12,022 242,658 8,379 161,232 Shares repurchased (9,474) (189,261) (8,930) (172,541) Net increase (decrease) 100RetirementReady ® Funds YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 20,796 $417,469 26,334 $500,847 Shares issued in connection with reinvestment of distributions 871 17,133 1,688 32,318 21,667 434,602 28,022 533,165 Shares repurchased (21,112) (427,777) (9,302) (177,684) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 5,371 $106,913 1,823 $34,891 Shares issued in connection with reinvestment of distributions 192 3,844 231 4,489 5,563 110,757 2,054 39,380 Shares repurchased (5,160) (107,388) (12) (215) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 53,719 $1,090,424 34,769 $673,234 Shares issued in connection with reinvestment of distributions 1,444 28,585 1,945 37,437 55,163 1,119,009 36,714 710,671 Shares repurchased (49,029) (981,387) (249,041) (4,896,863) Net increase (decrease) FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 539,559 $11,508,262 Shares issued in connection with reinvestment of distributions 6,639 140,803 546,198 11,649,065 Shares repurchased (55,178) (1,216,126) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 128,196 $2,768,820 308,878 $6,480,626 Shares issued in connection with reinvestment of distributions 6,242 132,203 16,774 344,881 134,438 2,901,023 325,652 6,825,507 Shares repurchased (561,566) (11,937,872) (53,576) (1,098,140) Net increase (decrease) RetirementReady ® Funds 101 Putnam RetirementReady 2020 Fund YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 5,638,470 $105,835,491 5,126,318 $93,863,826 Shares issued in connection with reinvestment of distributions 85,900 1,591,714 149,938 2,715,373 5,724,370 107,427,205 5,276,256 96,579,199 Shares repurchased (3,026,147) (57,026,841) (2,121,598) (38,688,240) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 10,634 $192,403 10,152 $179,982 Shares issued in connection with reinvestment of distributions 190 3,396 1,378 24,122 10,824 195,799 11,530 204,104 Shares repurchased (16,298) (295,771) (7,861) (138,234) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 22,707 $408,883 36,143 $637,095 Shares issued in connection with reinvestment of distributions 443 7,930 2,491 43,587 23,150 416,813 38,634 680,682 Shares repurchased (30,125) (550,349) (21,153) (372,625) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 4,710 $87,121 952 $17,156 Shares issued in connection with reinvestment of distributions 68 1,249 222 3,959 4,778 88,370 1,174 21,115 Shares repurchased (1,162) (21,586) (860) (15,924) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 171,352 $3,135,035 45,985 $813,504 Shares issued in connection with reinvestment of distributions 1,321 23,624 4,373 76,433 172,673 3,158,659 50,358 889,937 Shares repurchased (118,789) (2,150,383) (177,431) (3,183,249) Net increase (decrease) 102 RetirementReady ® Funds FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 209,836 $4,403,437 Shares issued in connection with reinvestment of distributions 1,584 32,967 211,420 4,436,404 Shares repurchased (36,147) (772,907) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 36,430 $773,076 37,179 $758,634 Shares issued in connection with reinvestment of distributions 617 12,828 6,982 141,521 37,047 785,904 44,161 900,155 Shares repurchased (200,197) (4,173,554) (53,257) (1,081,350) Net decrease Putnam Retirement Income Fund Lifestyle 1 YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 1,956,942 $33,678,424 1,040,315 $17,549,619 Shares issued in connection with reinvestment of distributions 47,239 804,187 121,729 2,045,639 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund — — 2,418,458 42,298,836 2,004,181 34,482,611 3,580,502 61,894,094 Shares repurchased (1,183,031) (20,313,533) (851,649) (14,307,974) Net increase YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 1,979 $33,327 1,941 $33,007 Shares issued in connection with reinvestment of distributions 505 8,409 2,103 34,827 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund — — 43,924 757,249 2,484 41,736 47,968 825,083 Shares repurchased (11,036) (185,862) (3,749) (61,721) Net increase (decrease) RetirementReady ® Funds103 YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 8,984 $151,873 31,414 $527,552 Shares issued in connection with reinvestment of distributions 903 15,064 3,020 50,135 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund — — 35,434 612,306 9,887 166,937 69,868 1,189,993 Shares repurchased (23,231) (392,796) (6,089) (102,052) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 3,243 $56,010 3,564 $60,883 Shares issued in connection with reinvestment of distributions 284 4,840 1,014 17,081 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund — — 6,980 122,364 3,527 60,850 11,558 200,328 Shares repurchased (5,857) (100,858) (2,965) (50,546) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 10,753 $184,326 11,752 $196,306 Shares issued in connection with reinvestment of distributions 721 12,228 3,079 51,719 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund — — 76,280 1,333,370 11,474 196,554 91,111 1,581,395 Shares repurchased (54,624) (935,747) (54,877) (937,563) Net increase (decrease) FOR THE PERIOD 9/2/16 (COMMENCEMENT OF OPERATIONS) TO 7/31/17 ClassR6 Shares Amount Shares sold 221,672 $3,823,086 Shares issued in connection with reinvestment of distributions 1,996 34,246 223,668 3,857,332 Shares repurchased (14,076) (245,254) Net increase 104RetirementReady ® Funds YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 62,879 $1,084,247 177,172 $3,029,105 Shares issued in connection with reinvestment of distributions 3,227 55,219 13,866 233,704 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund — — 264,709 4,643,001 66,106 1,139,466 455,747 7,905,810 Shares repurchased (312,433) (5,363,372) (92,990) (1,570,758) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Fair value at the Percentage of end of the Shares owned shares outstanding reporting period Putnam RetirementReady 2060 Fund class A 1,043 15.07% $11,588 Putnam RetirementReady 2060 Fund class B 1,035 81.50 11,437 Putnam RetirementReady 2060 Fund class C 1,038 21.84 11,449 Putnam RetirementReady 2060 Fund class M 1,037 92.01 11,490 Putnam RetirementReady 2060 Fund class R 1,039 92.03 11,533 Putnam RetirementReady 2060 Fund class R6 1,034 14.40 11,529 Putnam RetirementReady 2060 Fund class Y 1,044 48.97 11,630 Putnam RetirementReady 2055 Fund class M 1,544 23.36 18,358 Putnam RetirementReady 2055 Fund class R 1,167 5.46 13,841 Putnam RetirementReady 2055 Fund class R6 958 0.35 11,525 Putnam RetirementReady 2050 Fund class R 307 0.81 5,894 Putnam RetirementReady 2050 Fund class R6 587 0.16 11,493 Putnam RetirementReady 2045 Fund class R 266 0.50 5,863 Putnam RetirementReady 2045 Fund class R6 444 0.16 11,437 Putnam RetirementReady 2040 Fund class R6 415 0.09 11,325 Putnam RetirementReady 2035 Fund class R 257 0.42 5,721 Putnam RetirementReady 2035 Fund class R6 414 0.07 11,190 Putnam RetirementReady 2030 Fund class R6 425 0.08 10,982 Putnam RetirementReady 2025 Fund class R 261 0.20 5,473 Putnam RetirementReady 2025 Fund class R6 479 0.10 10,801 Putnam RetirementReady 2020 Fund class R 286 0.12 5,368 Putnam RetirementReady 2020 Fund class R6 486 0.28 10,643 Putnam Retirement Income Fund Lifestyle 1 class R 299 0.72 5,274 Putnam Retirement Income Fund Lifestyle 1 class R6 594 0.28 10,520 RetirementReady ® Funds105 At the close of the reporting period, the following funds’ had shareholders of record that owned the following percentages of the outstanding shares of the fund. Putnam RetirementReady 2060 Fund 49.8%, 9.1% Putnam RetirementReady 2055 Fund 18.9%, 10.4%, 7.9% Putnam RetirementReady 2050 Fund 11.3% Putnam RetirementReady 2045 Fund 10.5%, 6.0% Putnam RetirementReady 2040 Fund 7.1% Putnam RetirementReady 2035 Fund 12.0% Putnam RetirementReady 2030 Fund 5.4% Putnam RetirementReady 2025 Fund 9.2%, 5.7% Note 5: Initial capitalization and offering of shares Putnam RetirementReady 2060 Fund was established as a series of the Trust on November 30, 2015 and commenced operations on November 30, 2015. Prior to November 30, 2015, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $10,000 1,000 ClassB 10,000 1,000 ClassC 10,000 1,000 ClassM 10,000 1,000 ClassR 10,000 1,000 ClassY 10,000 1,000 106RetirementReady ® Funds This page left blank intentionally. RetirementReady ® Funds 107 Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the outstanding voting securities, were as follows: Putnam RetirementReady 2060 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $480 $17 $— $— $— $— $— — $— Putnam Absolute Return 500 Fund Class Y 2,113 73 — 65 — — Putnam Absolute Return 700 Fund Class Y 7,238 248 — 280 — — Putnam Dynamic Asset Allocation Equity Fund Class Y 72,827 2,428 — (54) — — Putnam Dynamic Asset Allocation Growth Fund Class Y 15,828 530 — 57 — — Putnam Money Market Fund Class A 424 23 447 — Putnam Absolute Return 100 Fund Class P — 932 102 17 — (1) 12 132 1,338 Putnam Absolute Return 500 Fund Class P — 4,009 452 — — (16) 134 524 5,926 Putnam Absolute Return 700 Fund Class P — 13,435 1,540 — — (66) 687 1,676 20,282 Putnam Dynamic Asset Allocation Equity Fund Class P — 123,105 17,443 1,301 — 1,238 17,859 15,173 199,978 Putnam Dynamic Asset Allocation Growth Fund Class P — 27,005 3,221 103 253 (11) 3,353 2,475 43,541 Putnam Government Money Market Fund Class G — 2,169 943 — 1,218 1,218 Totals 108RetirementReady ® Funds RetirementReady ® Funds 109 Putnam RetirementReady 2055 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $65,894 $4,412 $1,203 $— $— $(14) $46 — $— Putnam Absolute Return 500 Fund Class Y 207,105 13,865 3,782 — — (271) 5,233 — — Putnam Absolute Return 700 Fund Class Y 709,163 47,267 12,893 — — (1,392) 22,695 — — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,103,125 460,693 125,667 — — (7,764) (46,638) — — Putnam Dynamic Asset Allocation Growth Fund Class Y 1,548,259 100,836 27,506 — — (1,962) (4,476) — — Putnam Money Market Fund Class A 43,062 6,520 49,582 — Putnam Absolute Return 100 Fund Class P — 70,495 22,588 2,087 — (216) 1,190 11,663 118,144 Putnam Absolute Return 500 Fund Class P — 213,725 70,990 — — (3,544) 12,878 33,048 374,105 Putnam Absolute Return 700 Fund Class P — 709,023 242,015 — — (16,398) 65,786 105,848 1,280,764 Putnam Dynamic Asset Allocation Equity Fund Class P — 6,066,669 2,704,517 113,948 — 43,148 1,451,503 928,722 12,240,553 Putnam Dynamic Asset Allocation Growth Fund Class P — 1,766,896 587,142 10,590 25,855 1,841 315,016 176,924 3,112,089 Putnam Government Money Market Fund Class G — 149,081 71,939 117 — — — 77,143 77,143 Totals 110RetirementReady ® Funds RetirementReady ® Funds111 Putnam RetirementReady 2050 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $459,963 $33,813 $13,540 $— $— $(136) $835 — $— Putnam Absolute Return 500 Fund Class Y 843,549 61,991 24,823 — — (1,685) 25,893 — — Putnam Absolute Return 700 Fund Class Y 2,889,932 211,334 84,622 — — (8,503) 114,465 — — Putnam Dynamic Asset Allocation Equity Fund Class Y 23,254,440 1,651,221 661,184 — — (31,613) (118,242) — — Putnam Dynamic Asset Allocation Growth Fund Class Y 11,853,287 845,335 338,490 — — (19,612) (74,209) — — Putnam Money Market Fund Class A 170,849 31,230 202,079 2 — Putnam Absolute Return 100 Fund Class P — 415,999 187,918 14,700 — (1,674) 8,424 70,659 715,775 Putnam Absolute Return 500 Fund Class P — 608,784 319,771 — — (16,893) 43,553 107,828 1,220,613 Putnam Absolute Return 700 Fund Class P — 2,000,515 1,090,092 — — (79,678) 225,726 345,382 4,179,126 Putnam Dynamic Asset Allocation Equity Fund Class P — 12,974,434 9,991,494 339,799 — 79,416 4,120,250 2,373,083 31,277,229 Putnam Dynamic Asset Allocation Growth Fund Class P — 8,872,975 4,796,197 73,290 178,944 22,145 2,091,858 1,049,306 18,457,298 Putnam Government Money Market Fund Class G — 526,233 273,058 331 — — — 253,175 253,175 Totals 112 RetirementReady ® Funds RetirementReady ® Funds 113 Putnam RetirementReady 2045 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $864,986 $30,657 $32,087 $— $— $(781) $2,798 — $— Putnam Absolute Return 500 Fund Class Y 951,645 33,723 35,296 — — (2,670) 29,555 — — Putnam Absolute Return 700 Fund Class Y 3,259,469 114,963 120,326 — — (11,646) 132,002 — — Putnam Dynamic Asset Allocation Equity Fund Class Y 18,242,668 625,399 654,571 — — (5,716) (99,992) — — Putnam Dynamic Asset Allocation Growth Fund Class Y 20,925,389 720,435 754,040 — — (14,391) (90,579) — — Putnam Money Market Fund Class A 193,788 20,175 213,963 1 — Putnam Absolute Return 100 Fund Class P — 701,372 319,541 27,284 — (3,276) 14,072 124,201 1,258,156 Putnam Absolute Return 500 Fund Class P — 585,081 321,191 — — (15,499) 42,552 111,999 1,267,824 Putnam Absolute Return 700 Fund Class P — 1,913,612 1,096,590 — — (75,832) 225,112 358,744 4,340,797 Putnam Dynamic Asset Allocation Equity Fund Class P — 8,329,819 7,710,740 248,240 — 50,429 2,959,457 1,649,222 21,736,752 Putnam Dynamic Asset Allocation Growth Fund Class P — 12,666,933 7,497,981 122,583 299,296 1,218 3,412,682 1,669,680 29,369,667 Putnam Government Money Market Fund Class G — 548,483 288,174 431 — — — 260,309 260,309 Totals 114 RetirementReady ® Funds RetirementReady ® Funds 115 Putnam RetirementReady 2040 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $2,479,366 $180,895 $90,519 $— $— $(1,181) $4,169 — $— Putnam Absolute Return 500 Fund Class Y 3,571,455 260,488 130,348 — — (9,793) 99,430 — — Putnam Absolute Return 700 Fund Class Y 7,975,225 578,863 289,662 — — (31,898) 292,669 — — Putnam Dynamic Asset Allocation Equity Fund Class Y 17,035,258 1,201,140 601,048 — — (45,705) (181,769) — — Putnam Dynamic Asset Allocation Growth Fund Class Y 69,482,359 4,920,335 2,462,125 — — (153,855) (437,022) — — Putnam Money Market Fund Class A 1,230,274 224,706 1,454,980 10 — Putnam Absolute Return 100 Fund Class P — 1,829,425 934,520 75,002 — (9,150) 44,566 345,872 3,503,684 Putnam Absolute Return 300 Fund Class P — 341,836 69,633 7,465 — 470 6,197 27,946 279,738 Putnam Absolute Return 500 Fund Class P — 2,848,724 1,415,492 — — (66,511) 208,450 474,115 5,366,986 Putnam Absolute Return 700 Fund Class P — 6,212,775 3,164,921 — — (213,002) 704,705 996,493 12,057,563 Putnam Dynamic Asset Allocation Balanced Fund Class P — 3,158,208 662,980 34,305 20,280 20,368 181,534 177,358 2,697,611 Putnam Dynamic Asset Allocation Equity Fund Class P — 8,289,225 9,097,895 220,156 — 177,729 2,687,186 1,477,859 19,478,181 Putnam Dynamic Asset Allocation Growth Fund Class P — 41,060,344 26,952,008 401,177 979,498 347,905 11,317,633 5,521,521 97,123,564 Putnam Government Money Market Fund Class G — 3,234,210 1,179,703 3,227 — — — 2,054,506 2,054,506 Totals 116RetirementReady ® Funds RetirementReady ® Funds 117 Putnam RetirementReady 2035 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $1,818,939 $99,708 $45,004 $— $— $(1,052) $9,484 — $— Putnam Absolute Return 300 Fund Class Y 875,795 47,859 21,602 — — (2,006) 32,930 — — Putnam Absolute Return 500 Fund Class Y 3,638,588 199,415 90,008 — — (8,831) 134,437 — — Putnam Absolute Return 700 Fund Class Y 7,677,130 418,771 189,016 — — (23,522) 374,368 — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 7,436,584 398,830 180,016 — — (12,633) 41,670 — — Putnam Dynamic Asset Allocation Growth Fund Class Y 50,936,460 2,712,042 1,224,106 — — (174,204) 619,738 — — Putnam Money Market Fund Class A 1,987,355 251,539 2,238,894 20 — Putnam Absolute Return 100 Fund Class P — 1,567,850 578,190 59,980 — (6,374) 27,377 285,579 2,892,920 Putnam Absolute Return 300 Fund Class P — 1,143,140 346,000 45,316 — (16,983) 39,690 175,123 1,752,987 Putnam Absolute Return 500 Fund Class P — 2,520,119 1,079,910 — — (55,533) 155,522 478,252 5,413,810 Putnam Absolute Return 700 Fund Class P — 5,300,434 2,302,075 — — (162,636) 512,889 959,201 11,606,344 Putnam Dynamic Asset Allocation Balanced Fund Class P — 10,909,387 3,219,672 233,786 120,795 (24,099) 1,186,133 1,087,191 16,536,183 Putnam Dynamic Asset Allocation Growth Fund Class P — 24,862,042 20,559,403 256,068 625,205 (388,733) 7,016,153 3,627,060 63,799,989 Putnam Government Money Market Fund Class G — 4,135,756 1,288,194 4,784 — — — 2,847,562 2,847,562 Totals 118RetirementReady ® Funds RetirementReady ® Funds 119 Putnam RetirementReady 2030 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $5,077,690 $361,354 $161,830 $— $— $(1,197) $10,601 — $— Putnam Absolute Return 300 Fund Class Y 6,226,320 441,654 197,792 — — (14,509) 192,044 — — Putnam Absolute Return 500 Fund Class Y 8,465,780 602,257 269,716 — — (18,228) 248,885 — — Putnam Absolute Return 700 Fund Class Y 18,998,614 1,345,040 602,366 — — (59,395) 721,170 — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 57,691,008 4,015,044 1,798,107 — — (102,808) (114,807) — — Putnam Dynamic Asset Allocation Growth Fund Class Y 42,279,903 2,920,945 1,308,123 — — (83,919) (57,882) — — Putnam Money Market Fund Class A 4,826,257 808,732 5,634,989 44 — Putnam Absolute Return 100 Fund Class P — 3,842,582 1,835,142 154,938 — (17,705) 89,138 727,098 7,365,503 Putnam Absolute Return 300 Fund Class P — 5,283,995 2,407,984 253,722 — (111,337) 259,841 966,258 9,672,245 Putnam Absolute Return 500 Fund Class P — 6,958,272 3,225,544 — — (163,082) 488,872 1,156,140 13,087,505 Putnam Absolute Return 700 Fund Class P — 11,645,541 6,537,329 — — (465,636) 1,440,101 2,188,906 26,485,760 Putnam Dynamic Asset Allocation Balanced Fund Class P — 39,817,129 21,689,452 1,301,705 621,948 (132,418) 6,555,929 5,538,561 84,241,519 Putnam Dynamic Asset Allocation Conservative Fund Class P — 2,341,929 455,827 29,075 8,848 2,308 65,888 182,304 1,954,297 Putnam Dynamic Asset Allocation Growth Fund Class P — 19,461,157 22,590,790 186,704 455,849 (189,782) 5,595,849 2,616,680 46,027,401 Putnam Government Money Market Fund Class G — 10,377,974 3,088,341 12,536 — — — 7,289,634 7,289,634 Totals 120 RetirementReady ® Funds RetirementReady ® Funds 121 Putnam RetirementReady 2025 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $3,879,541 $165,569 $120,274 $— $— $(2,566) $25,071 — $— Putnam Absolute Return 300 Fund Class Y 6,954,575 295,910 214,958 — — (26,478) 303,749 — — Putnam Absolute Return 500 Fund Class Y 8,256,164 352,275 255,902 — — (24,536) 315,483 — — Putnam Absolute Return 700 Fund Class Y 11,363,800 482,616 350,586 — — (38,384) 564,630 — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 45,126,370 1,884,669 1,369,077 — — (72,896) 459,911 — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 4,178,376 183,777 127,951 7,640 — (4,972) 19,234 — — Putnam Money Market Fund Class A 3,810,316 388,510 4,198,826 33 — Putnam Absolute Return 100 Fund Class P — 2,348,476 1,014,383 116,790 — (17,223) 50,865 524,802 5,316,249 Putnam Absolute Return 300 Fund Class P — 4,167,611 1,877,528 264,529 — (129,015) 182,367 964,708 9,656,729 Putnam Absolute Return 500 Fund Class P — 6,010,139 2,363,754 — — (133,902) 378,454 1,107,355 12,535,255 Putnam Absolute Return 700 Fund Class P — 4,857,651 3,137,286 — — (245,500) 598,103 1,164,931 14,095,671 Putnam Dynamic Asset Allocation Balanced Fund Class P — 18,584,978 16,708,064 837,666 394,555 (558,838) 3,913,169 3,370,581 51,266,531 Putnam Dynamic Asset Allocation Conservative Fund Class P — 6,306,886 1,730,430 144,454 43,014 (40,132) 325,631 849,959 9,111,563 Putnam Government Money Market Fund Class G — 7,208,073 1,938,231 8,425 — — — 5,269,843 5,269,843 Totals 122 RetirementReady ® Funds RetirementReady ® Funds 123 Putnam RetirementReady 2020 Fund * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $8,280,735 $590,699 $304,151 $— $— $(2,393) $(817) — $— Putnam Absolute Return 300 Fund Class Y 17,447,964 1,240,468 638,718 — — (48,199) 443,102 — — Putnam Absolute Return 500 Fund Class Y 27,611,365 1,968,998 1,013,838 — — (71,037) 648,028 — — Putnam Absolute Return 700 Fund Class Y 12,070,183 856,514 441,020 — — (49,048) 368,786 — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 35,297,317 2,461,248 1,267,298 — — (79,985) (44,506) — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 30,340,515 2,193,614 1,100,014 57,251 — (72,261) (8,392) — — Putnam Money Market Fund Class A 8,139,538 1,395,855 9,535,393 50 — Putnam Absolute Return 100 Fund Class P — 8,107,650 3,694,136 268,649 — (32,654) 176,769 1,295,338 13,121,771 Putnam Absolute Return 300 Fund Class P — 17,014,062 8,058,423 713,022 — (355,245) 889,892 2,790,703 27,934,935 Putnam Absolute Return 500 Fund Class P — 25,138,132 12,137,696 — — (569,662) 1,838,189 3,835,026 43,412,497 Putnam Absolute Return 700 Fund Class P — 7,642,491 6,176,933 — — (344,109) 942,104 1,228,848 14,869,057 Putnam Dynamic Asset Allocation Balanced Fund Class P — 21,098,997 21,054,285 637,669 282,389 19,716 2,987,761 2,591,650 39,418,991 Putnam Dynamic Asset Allocation Conservative Fund Class P — 30,193,897 14,075,770 775,362 216,395 (371,061) 2,116,617 4,591,190 49,217,553 Putnam Government Money Market Fund Class G — 16,337,370 4,526,422 18,958 — — — 11,810,949 11,810,949 Totals 124RetirementReady ® Funds RetirementReady ® Funds 125 Putnam Retirement Income Fund Lifestyle 1 * Change in unrealized Shares Fair value Purchase Sale Investment Capital gain Realized appreciation outstanding Fair value Name of affiliate as of 7/31/16 cost proceeds income distributions gain (loss) (depreciation) as of 7/31/17 as of 7/31/17 Putnam Absolute Return 100 Fund Class Y $6,809,947 $179,955 $219,531 $— $— $(5,118) $65,433 — $— Putnam Absolute Return 300 Fund Class Y 15,941,030 419,895 512,239 — — (53,631) 849,966 — — Putnam Absolute Return 500 Fund Class Y 22,706,778 599,850 731,770 — — (64,193) 1,109,793 — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 26,055,687 727,240 829,340 47,410 — (77,871) 700,538 — — Putnam Money Market Fund Class A 4,463,911 307,336 4,771,247 39 — Putnam Absolute Return 100 Fund Class P — 3,436,540 2,101,512 178,267 — (34,459) 63,922 809,040 8,195,573 Putnam Absolute Return 300 Fund Class P — 7,860,491 5,217,383 517,650 — (366,269) 163,265 1,906,639 19,085,452 Putnam Absolute Return 500 Fund Class P — 10,794,913 7,005,749 — — (475,354) 594,156 2,431,865 27,528,717 Putnam Dynamic Asset Allocation Conservative Fund Class P — 12,551,095 8,318,069 507,544 145,228 (482,511) 888,921 2,911,938 31,215,979 Putnam Government Money Market Fund Class G — 7,332,043 1,894,630 8,738 — — — 5,437,413 5,437,413 Totals * As of 8/31/16, the outstanding positions for each classY underlying fund share was transferred to the classP underlying fund share. Note 7: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. 126 RetirementReady ® Funds RetirementReady ® Funds 127 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the following fund’s hereby designate the following monies as a capital gain dividend with respect to the taxable year ended July 31, 2017, or, if subsequently determined to be different, the net capital gain of such year. Amount Putnam RetirementReady 2060 Fund $1,606 Putnam RetirementReady 2055 Fund 124,964 Each fund designated the following percentages of ordinary income distributions as qualifying for the dividends received deductions for corporations. Qualifying % Putnam RetirementReady 2060 Fund 100.00% Putnam RetirementReady 2055 Fund 100.00 Putnam RetirementReady 2050 Fund 100.00 Putnam RetirementReady 2045 Fund 100.00 Putnam RetirementReady 2040 Fund 100.00 Putnam RetirementReady 2035 Fund 100.00 Putnam RetirementReady 2030 Fund 67.37 Putnam RetirementReady 2025 Fund 47.38 Putnam RetirementReady 2020 Fund 31.61 Putnam Retirement Income Fund Lifestyle 1 16.94 For the reporting period, each fund hereby designates the following percentages, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rate. Qualifying % Putnam RetirementReady 2060 Fund 100.00% Putnam RetirementReady 2055 Fund 100.00 Putnam RetirementReady 2050 Fund 100.00 Putnam RetirementReady 2045 Fund 100.00 Putnam RetirementReady 2040 Fund 100.00 Putnam RetirementReady 2035 Fund 100.00 Putnam RetirementReady 2030 Fund 87.96 Putnam RetirementReady 2025 Fund 66.08 Putnam RetirementReady 2020 Fund 44.83 Putnam Retirement Income Fund Lifestyle 1 24.74 The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. 128RetirementReady® Funds RetirementReady ® Funds129 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2017, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 130 RetirementReady ® Funds Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Susan G. Malloy (Born 1957) Executive Vice President, Principal Executive Officer, Vice President and Assistant Treasurer and Compliance Liaison Since 2007 Since 2004 Director of Accounting & Control Services, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Mark C. Trenchard (Born 1962) Since 2011 Vice President and BSA Compliance Officer General Counsel, Putnam Investments, Since 2002 Putnam Management, and Putnam Retail Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management James F. Clark (Born 1974) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2016 Vice President, Director of Proxy Voting and Corporate Chief Compliance Officer, Putnam Investments Governance, Assistant Clerk, and Assistant Treasurer and Putnam Management Since 2000 Michael J. Higgins (Born 1976) Denere P. Poulack (Born 1968) Vice President, Treasurer, and Clerk Assistant Vice President, Assistant Clerk, Since 2010 and Assistant Treasurer Since 2004 Janet C. Smith (Born 1965) Vice President, Principal Financial Officer, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. RetirementReady ® Funds 131 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 132 RetirementReady ® Funds Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Michael J. Higgins Putnam Investment Jameson A. Baxter, Chair Vice President, Treasurer, Management, LLC Kenneth R. Leibler, Vice Chair and Clerk One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Janet C. Smith Barbara M. Baumann Vice President, Investment Sub-Advisor Katinka Domotorffy Principal Financial Officer, Putnam Investments Limited Catharine Bond Hill Principal Accounting Officer, 57–59 St James’s Street Paul L. Joskow and Assistant Treasurer London, England SW1A 1LD Robert E. Patterson George Putnam, III Susan G. Malloy Marketing Services Robert L. Reynolds Vice President and Putnam Retail Management Manoj P. Singh Assistant Treasurer One Post Office Square Boston, MA 02109 Officers Mark C. Trenchard Robert L. Reynolds Vice President and Custodian President BSA Compliance Officer State Street Bank and Trust Company Jonathan S. Horwitz Nancy E. Florek Executive Vice President, Vice President, Director of Legal Counsel Principal Executive Officer, Proxy Voting and Corporate Ropes & Gray LLP and Compliance Liaison Governance, Assistant Clerk, and Assistant Treasurer Independent Registered Public Robert T. Burns Accounting Firm Vice President and Denere P. Poulack PricewaterhouseCoopers LLP Chief Legal Officer Assistant Vice President, Assistant Clerk, and Assistant Treasurer James F. Clark Vice President and Chief Compliance Officer This report is for the information of shareholders of Putnam RetirementReady® Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Ms. Baumann and Mr. Singh qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2017	$399,846	$ —	$60,535	$ — July 31, 2016	$148,551	$8,000*	$59,348	$ — * Fees billed to the fund for services relating to a fund merger. For the fiscal years ended July 31, 2017 and July 31, 2016, the fund's independent auditor billed aggregate non-audit fees in the amounts of $443,065 and $627,101 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
